Exhibit 10.24
DATED 1 JUNE 2006 AS AMENDED AND RESTATED
BY A FIRST SUPPLEMENTAL AGREEMENT
DATED JUNE 5, 2008
GULFMARK OFFSHORE, INC.
(as borrower)
— and —
DnB NOR Bank ASA
and others
(as banks)
— and —
DnB NOR Bank ASA
(as mandated lead arranger)
— and —
DnB NOR Bank ASA
(as Issuer)
— and —
DnB NOR Bank ASA
(as agent and security trustee)
 
US$25,000,000 SECURED
REDUCING REVOLVING LOAN
AND LETTER OF CREDIT
FACILITY AGREEMENT

 
STEPHENSON HARWOOD
One, St. Paul’s Churchyard
London EC4M 8SH
Tel: 020 7329 4422
Fax: 020 7329 7100
Ref: 1313/01-46-02912

 



--------------------------------------------------------------------------------



 



CONTENTS

                      Page
 
           
1
  Definitions and Interpretation     1  
 
           
2
  The Facility and LCs and their Purpose     24  
 
           
3
  Conditions Precedent and Subsequent     32  
 
           
4
  Representations and Warranties     36  
 
           
5
  Repayment, Prepayment and Currency Option     41  
 
           
6
  Interest     45  
 
           
7
  Fees     46  
 
           
8
  Security Documents     47  
 
           
9
  Agency and Trust     47  
 
           
10
  Covenants     57  
 
           
11
  Earnings     64  
 
           
12
  Events Of Default     64  
 
           
13
  Set-Off and Lien     69  
 
           
14
  Assignment and Sub-Participation     70  
 
           
15
  Payments, Mandatory Prepayment, Reserve Requirements and Illegality     72  
 
           
16
  Communications     77  
 
           
17
  General Indemnities     78  
 
           
18
  Miscellaneous     80  
 
           
19
  Law and Jurisdiction     84  
 
            SCHEDULE 1     86   The Banks, the Commitments and the Proportionate
Shares     86  

 



--------------------------------------------------------------------------------



 



                      Page
 
            SCHEDULE 2     87  
 
            The Vessels     87  
 
            SCHEDULE 3     88   Form of Transfer Certificate     88  
 
            SCHEDULE 4     91   Form of Drawdown Notice     91  
 
            SCHEDULE 5     93   Calculation of the Mandatory Cost     93  
 
            SCHEDULE 6     96   Form of Compliance Certificate     96  
 
            SCHEDULE 7     98   Form of Issue Request     98  

 



--------------------------------------------------------------------------------



 



LOAN FACILITY AGREEMENT DATED 1 JUNE 2006 AS AMENDED AND RESTATED BY A FIRST
SUPPLEMENTAL AGREEMENT
Dated:                      2008
BETWEEN:-

(1)   GULFMARK OFFSHORE, INC., a company incorporated according to the law of
the State of Delaware whose principal place of business is at 10111 Richmond
Avenue, Suite 340, Houston, Texas, 77042, the United States of America (the
“Borrower”); and   (2)   the banks and financial institutions listed in
Schedule 1, each acting through its office at the address indicated against its
name in Schedule 1 (together “the Banks” and each a “Bank”); and   (3)   DnB NOR
Bank ASA acting as mandated lead arranger (in that capacity the “MLA”); and  
(4)   DnB NOR Bank ASA acting as issuer of the Letters of Credit (in that
capacity the “Issuer”); and   (5)   DnB NOR Bank ASA acting as agent and
security trustee through its office at Lars Hillesgate 30, PO Box 7100, NO-5020
Bergen, Norway (in that capacity the “Agent”).

WHEREAS:-
Each of the Banks has agreed to advance to the Borrower its respective
Commitment of an aggregate principal amount not exceeding twenty five million
Dollars ($25,000,000) to assist the Borrower in refinancing the Existing
Facility, and thereafter for the general corporate purposes of the Group, and
the Issuer has agreed to issue the Letters of Credit at the request of the
Borrower for and on behalf of the Borrower, for certain obligations of the
Borrower on the terms and conditions herein set forth.
IT IS AGREED as follows:-

1   Definitions and Interpretation

  1.1   Definitions         In this Agreement:-

 



--------------------------------------------------------------------------------



 



  1.1.1   “Accounts” means the consolidated financial accounts of the Borrower
to be provided to the Agent pursuant hereto.     1.1.2   “Address for Service”
means c/o Gulf Offshore N.S. Limited of 95 Aldwych, London WC2B 4JF, England or,
in relation to any of the Security Parties, such other address in England and
Wales as that Security Party may from time to time designate by no fewer than
ten (10) Business Days’ written notice to the Agent.     1.1.3  
“Administration” has the meaning given to it in paragraph 1.1.3 of the ISM Code.
    1.1.4   “Advance Date”, in relation to any Drawing, means the date on which
that Drawing is advanced by the Banks to the Borrower pursuant to Clause 2.    
1.1.5   “Agent’s Spot Rate of Exchange” means the Agent’s spot rate of exchange
for the purchase of the relevant currency with the Base Currency in the London
foreign exchange market at or about 11.00 a.m. on a particular day.     1.1.6  
“Approved Brokers” means H. Clarkson & Co. Ltd, Simpson Spence & Young
Shipbrokers Ltd, Fearnley AS, R. S. Platou AS and Seabrokers Group.     1.1.7  
“Assignments” means the first priority assignments of the Insurances and
Requisition Compensation of the Vessels to be made between the Borrower and the
Agent referred to in Clause 8.1.2 (each an “Assignment”).     1.1.8   “Base
Currency” means Dollars.     1.1.9   “Base Currency Amount” means the amount
specified in the Drawdown Request or, if the amount requested is not denominated
in the Base Currency, that amount converted into the Base Currency at the
Agent’s Spot Rate of Exchange on the date which is three (3) Business Days
before the Advance Date adjusted to reflect any repayment (other than a
repayment arising from a change of currency) or prepayment.



2



--------------------------------------------------------------------------------



 



  1.1.10   “Borrower’s Obligations” means all of the liabilities and obligations
of the Borrower to the Finance Parties under or pursuant to the Borrower’s
Security Documents, whether actual or contingent, present or future, and whether
incurred alone or jointly or jointly and severally with any other and in
whatever currency, including (without limitation) interest, commission and all
other charges and expenses.     1.1.11   “Borrower’s Security Documents” means
those of the Security Documents to which the Borrower is or is to be a party.  
  1.1.12   “Break Costs” means all documented costs, losses, premiums or
penalties incurred by any of the Finance Parties in the circumstances
contemplated by Clause 17.4 or as a result of any of them receiving any
prepayment of all or any part of the Facility (whether pursuant to Clauses 5.2
and 5.3 or otherwise) or any other payment under or in relation to the Security
Documents on a day other than the due date for payment of the sum in question,
and includes (without limitation) any losses or costs incurred in liquidating or
re-employing deposits from third parties acquired to effect or maintain the
Facility, and any liabilities, expenses or losses incurred by any of the Finance
Parties in terminating or reversing, or otherwise in connection with, any
interest rate and/or currency swap, transaction or arrangement entered into by
any of the Finance Parties with any member of the Group to hedge any exposure
arising under this Agreement, or in terminating or reversing, or otherwise in
connection with, any open position arising under this Agreement.     1.1.13  
“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in London, New York City and Bergen and which is a
TARGET Day.     1.1.14   “Commitment” means, in relation to each Bank, the
amount of the Facility which that Bank agrees to advance to the Borrower as its
several liability as indicated against the name of that Bank in Schedule 1, as
reduced from time to time in accordance with Clause 2.4, or, where the context
permits, the amount of the Facility advanced by that Bank and remaining
outstanding.



3



--------------------------------------------------------------------------------



 



  1.1.15   “Commitment Commission” means the commitment commission to be paid by
the Borrower to the Agent on behalf of the Banks pursuant to Clause 7.    
1.1.16   “Commitment Termination Date” means the date falling one month prior to
the Termination Date.     1.1.17   “Communication” means any notice, approval,
demand, request or other communication from one party to this Agreement to any
other party to this Agreement.     1.1.18   “Communications Address” means 10111
Richmond Avenue, Suite 340, Houston, Texas, 77042, the United States of America
(fax no: +1 713 963 0541 marked for the attention of Mr E. Guthrie, email:
ed.guthrie@gulfmark.com).     1.1.19   “Company” means at any given time the
company responsible for a Vessel’s compliance with (i) the ISM Code under
paragraph 1.1.2 of the ISM Code and/or (ii) the ISPS Code (as the case may be).
    1.1.20   “Compliance Certificate” means a certificate to be delivered by the
Borrower to the Agent substantially in the form of Schedule 6.     1.1.21  
“Currency of Account” means, in relation to any payment to be made to a Finance
Party pursuant to any of the Security Documents, the currency in which that
payment is required to be made by the terms of the relevant Security Document.  
  1.1.22   “Default Rate” means the rate which is the aggregate of LIBOR, any
Mandatory Cost, the Margin and two per centum (2%) per annum.     1.1.23  
“Determination Date” means

  (a)   the last day of each calendar quarter during the Facility Period;    
(b)   after the occurrence of an Event of Default which is continuing, any date
designated by the Agent upon at least

4



--------------------------------------------------------------------------------



 



      three (3) Business Days’ prior written notice to the Borrower; and

  (c)   each Advance Date.

  1.1.24   “DOC” means in relation to the ISM Company, a valid Document of
Compliance issued for the ISM Company by the Administration under paragraph 13.2
of the ISM Code.     1.1.25   “Dollars” “US$” and “$” each means available and
freely transferable and convertible funds in lawful currency of the United
States of America.     1.1.26   “Drawdown Notice” means a notice complying with
Clause 2.3 in the form set out in Schedule 4.     1.1.27   “Drawing” means a
part (or, if requested and available, all) of the Facility advanced by the Banks
to the Borrower in accordance with Clause 2.     1.1.28   “Earnings”, in
relation to a Vessel, means all hires including (without limitation) all time
charter hire and bareboat charter hire, freights, pool income and other sums
payable to or for the account of the Borrower in respect of that Vessel
including (without limitation) all remuneration for salvage and towage services,
demurrage and detention moneys, contributions in general average, compensation
in respect of any requisition for hire and damages and other payments (whether
awarded by any court or arbitral tribunal or by agreement or otherwise) for
breach, termination or variation of any contract for the operation, employment
or use of that Vessel.     1.1.29   “Earnings Account” means a bank account to
be opened in the name of the Borrower with the Agent and designated “Vessel Net
Earnings Account”.     1.1.30   “EBITDA” means, for any twelve month period
ending on a Determination Date, the consolidated profit on ordinary activities
of the Group before Taxes:



5



--------------------------------------------------------------------------------



 



  (a)   adjusted to exclude interest received or receivable and other similar
income to the extent not already excluded;     (b)   before the depreciation of
fixed assets but after excluding any loss or gain arising on the disposal of
fixed assets or shares;     (c)   before the deduction of Interest Expense for
such period;     (d)   before any charge for the amortisation of goodwill,
merger differences, acquisition costs or any other intangible asset; and     (e)
  before adding or deducting extraordinary or exceptional items (to include, for
the avoidance of doubt, any redundancy costs and foreign exchange profits and
losses in relation to the funding of the business) in each case for such period.

  1.1.31   “Employee Plan” means an employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or section
412 of the Code or Section 302 of ERISA, and in respect of which the Borrower or
any of its ERISA Affiliates is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.     1.1.32   “Encumbrance” means any mortgage, charge, pledge, lien,
assignment, hypothecation, preferential right, option, title retention or trust
arrangement or any other agreement or arrangement which, in any of the
aforementioned instances, has the effect of creating security.     1.1.33  
“Environmental Affiliate” means an agent or employee of the Borrower or a person
in a contractual relationship with the Borrower in respect of the Vessel owned
by it (including without limitation, the operation of or the carriage of cargo
of such Vessel).     1.1.34   “Environmental Approvals” means any present or
future permit, licence, approval, ruling, variance, exemption or other
authorisation required under the applicable Environmental Laws.     1.1.35  
“Environmental Claim” means any and all enforcement, clean-up, removal,
administrative, governmental, regulatory or judicial actions,

6



--------------------------------------------------------------------------------



 



      orders, demands or investigations instituted or completed pursuant to any
Environmental Laws or Environmental Approvals together with any claims made by
any third person relating to damage, contribution, loss or injury resulting from
any Environmental Incident.

  1.1.36   “Environmental Incident” means:

  (a)   any release of Environmentally Sensitive Material from a Vessel; or    
(b)   any incident in which Environmentally Sensitive Material is released from
a vessel other than a Vessel and which involves a collision between a Vessel and
such other vessel or some other incident of navigation or operation, in either
case, in connection with which the relevant Vessel is actually or potentially
liable to be arrested, attached, detained or injuncted and/or where any
guarantor, any manager (or any sub-manager of such Vessel) or any of its
officers, employees or other persons retained or instructed by it (or such
sub-manager) are at fault or allegedly at fault or otherwise liable to any legal
or administrative action; or     (c)   any other incident in which
Environmentally Sensitive Material is released otherwise than from such Vessel
and in connection with which that Vessel is actually or potentially liable to be
arrested and/or where any guarantor, any manager (or any sub-manager of the
relevant Vessel) or any of its officers, employees or other persons retained or
instructed by it (or such sub-manager) are at fault or allegedly at fault or
otherwise liable to any legal or administrative action.

  1.1.37   “Environmental Laws” means all present and future laws, regulations,
treaties and conventions of any applicable jurisdiction which:

  (a)   have as a purpose or effect the protection of, and/or prevention of harm
or damage to, the environment;

7



--------------------------------------------------------------------------------



 



  (b)   relate to the carriage of Environmentally Sensitive Material or to
actual or threatened releases of Environmentally Sensitive Material;     (c)  
provide remedies or compensation for harm or damage to the environment; or    
(d)   relate to Environmentally Sensitive Materials or health or safety matters.

  1.1.38   “Environmentally Sensitive Material” means (i) oil and oil products
and (ii) any other waste, pollutant, contaminant or other substance (including
any liquid, solid, gas, ion, living organism or noise) that may be harmful to
human health or other life or the environment or a nuisance to any person or
that may make the enjoyment, ownership or other territorial control of any
affected land, property or waters more costly for such person to a material
degree.     1.1.39   “ERISA” means, at any date, the United States Employee
Retirement Income Security Act of 1974 (or any successor legislation thereto) as
amended from time to time, and the regulations promulgated and rulings issued
thereunder, all as the same may be in effect at such date.     1.1.40   “ERISA
Affiliate” of the Borrower means any person that for purposes of Title I and
Title IV of ERISA and Section 412 of the Code would be deemed at any relevant
time to be a single employer with the Borrower, pursuant to Section 414(b), (c),
(m) or (o) of the Code or Section 4001 of ERISA.     1.1.41   “ERISA Event”
means:

  (a)   any reportable event, as defined in Section 4043 of ERISA, with respect
to an Employee Plan, as to which PBGC has not by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified of such event;    
(b)   the filing of a notice of intent to terminate any Employee Plan, if such
termination would require material additional

8



--------------------------------------------------------------------------------



 



      contributions in order to be considered a standard termination within the
meaning of Section 404(b) of ERISA, the filing under Section 4041(c) of ERISA of
a notice of intent to terminate any Employee Plan or the termination of any
Employee Plan under Section 4041(c) of ERISA;

  (c)   the institution of proceedings under Section 4042 of ERISA by the PBGC
for the termination of, or the appointment of a trustee to administer, any
Employee Plan;     (d)   the failure to make a required contribution to any
Employee Plan that would result in the imposition of an encumbrance under
Section 412 of the Code or Section 302 of ERISA or the filing of any request for
a minimum funding waiver under Section 412 of the Code with respect to any
Employee Plan or Multiemployer Plan;     (e)   an engagement in a non-exempt
prohibited transaction within the meaning of Section 4975 of the Code or Section
406 of ERISA;     (f)   the complete or partial withdrawal of the Borrower or
any of its EIRSA Affiliates from a Multiemployer Plan; and     (g)   the
Borrower or any of its ERISA Affiliates incurring any liability under Title IV
of ERISA with respect to any Employee Plan (other than premiums due and not
delinquent under section 4007 of ERISA).

  1.1.42   “EURIBOR” means:

  (a)   the applicable Screen Rate; or     (b)   (if no Screen Rate is available
for the relevant Interest Period) the arithmetic mean of the rates (rounded
upwards to four decimal places) as supplied to the Agent at its request quoted
by the Reference Banks to leading banks in the European interbank market,

9



--------------------------------------------------------------------------------



 



      at 11.00 a.m. (Brussels time) on the Quotation Day for the offering of
deposits in euro in an amount comparable to the Loan (or any relevant part of
the Loan) and for a period comparable to the relevant Interest Period.

  1.1.43   “euro” and “€” means the single currency of the Participating Member
States.     1.1.44   “Event of Default” means any of the events set out in
Clause 12.2.     1.1.45   “Execution Date” means the date on which this
Agreement is executed by each of the parties hereto.     1.1.46   “Existing
Facility” means a senior secured revolving reducing multi-currency credit
facility agreement for $100,000,000 dated 26 June 2002 made between Gulf
Offshore N.S. Limited, GulfMark Norge AS and GulfMark Offshore, Inc. as
borrowers provided by the banks and institutions listed therein as lenders,
GulfMark Offshore, Inc. as guarantor, Nordea Bank Norge ASA and the Royal Bank
of Scotland PLC as arrangers, Nordea Norge ASA as facility agent and security
trustee and Danship Ship Finance as co-arranger.     1.1.47   “Existing Swap
Arrangements” means a foreign exchange currency transaction dated 30
September 2005 for value 17 March 2007 between the Borrower and Nordea Bank
Finland plc (New York branch).     1.1.48   “Facility” means the reducing
revolving credit facility made available by the Banks to the Borrower pursuant
to this Agreement.     1.1.49   “Facility Outstandings” at any time means the
total of all Drawings made at that time, to the extent not reduced by
repayments, prepayments or voluntary reductions.     1.1.50   “Facility Period”
means the period beginning on the Execution Date and ending on the date when the
whole of the Indebtedness has been repaid in full and the Borrower has ceased to
be under any further actual or contingent liability to the Finance Parties under
or in connection with the Security Documents.



10



--------------------------------------------------------------------------------



 



  1.1.51   “Fee Letter” means a letter or letters from the Agent to the Borrower
setting out certain fees payable to the Agent in connection with the Facility.  
  1.1.52   “Final Balloon Payment” means an amount of sixteen million four
hundred thousand Dollars ($16,400,000), less any voluntary cancellation pursuant
to Clause 2.4.2 or any mandatory prepayment pursuant to Clause 2.4.3 or Clause
2.4.4, which shall be payable on the Termination Date.     1.1.53   “Finance
Parties” means the Banks, the MLA and the Agent.     1.1.54   “Financial
Indebtedness” means any indebtedness of any person for or in respect of:

  (a)   moneys borrowed or raised;     (b)   amounts raised under any acceptance
credit facility;     (c)   amounts raised pursuant to any note purchase facility
or the issue of bonds, notes, debentures, loan stock or similar instruments;    
(d)   amounts raised pursuant to any issue of shares of the relevant person
which are expressed to be redeemable;     (e)   the amount of any liability in
respect of leases or hire purchase contracts which would, in accordance with
GAAP, be treated as finance or capital leases;     (f)   all reimbursement
obligations whether contingent or not in respect of amounts paid under a letter
of credit or similar instrument;     (g)   all interest rate, currency swap and
similar agreements obliging the making of payments, whether periodically or upon
the happening of a contingency (and the value of such indebtedness shall be the
mark-to-market valuation of such transaction at the relevant time) with the
exception of the Existing Swap Arrangements;



11



--------------------------------------------------------------------------------



 



  (h)   amounts raised under any other transaction (including, without
limitation, any forward sale or purchase agreement) having the commercial effect
of a borrowing; and     (i)   any guarantee of indebtedness falling within
paragraphs (a) to (h) above.

  1.1.55   “First Reduction Date” means the date falling sixty six (66) calendar
months after the Execution Date.     1.1.56   “GAAP” means either IFRS or the
generally accepted accounting principles in the United States of America.    
1.1.57   “Group” means the Borrower and each of its Subsidiaries.     1.1.58  
“IFRS” means International Financial Reporting Standards issued and/or adopted
by the International Accounting Standards Board.     1.1.59   “Indebtedness”
means the Facility Outstandings; all other sums of any nature including costs
(together with all interest on any of those sums) which from time to time may be
payable by the Borrower to the Finance Parties pursuant to the Security
Documents; any damages payable as a result of any breach by the Borrower of any
of the Security Documents; and any damages or other sums payable as a result of
any of the obligations of the Borrower under or pursuant to any of the Security
Documents being disclaimed by a liquidator or any other person, or, where the
context permits, the amount thereof for the time being outstanding.     1.1.60  
“Insurances”, in relation to a Vessel, means all policies and contracts of
insurance (including but not limited to hull and machinery, all entries in
protection and indemnity or war risks associations) which are from time to time
taken out or entered into in respect of or in connection with that Vessel or her
increased value and (where the context permits) all benefits thereof, including
all claims of any nature and returns of premium.



12



--------------------------------------------------------------------------------



 



  1.1.61   “Interest Expense” means the interest paid by any member of the Group
on the Total Debt in the twelve month period ending on a Determination Date.    
1.1.62   “Interest Payment Date” means each date for the payment of interest in
accordance with Clause 6.     1.1.63   “Interest Period” means each interest
period selected by the Borrower or agreed by the Banks pursuant to Clause 6.    
1.1.64   “ISM Code” means the International Ship Management Code for the Safe
Operation of Ships and for Pollution Prevention.     1.1.65   “ISM Company”
means, at any given time, the company responsible for a Vessel’s compliance with
the ISM Code under paragraph 1.1.2 of the ISM Code.     1.1.66   “ISPS Code”
means the International Ship and Port Security Code as adopted by the Conference
of Contracting Governments to the Safety of Life at Sea Convention 1974 on 13
December 2002 and incorporated as Chapter XI-2 of the Safety of Life at Sea
Convention 1974.     1.1.67   “Issue Date” means the date on which an LC is
issued under Clause 2.11.     1.1.68   “Issue Request” means a notice
substantially in the form set out in Schedule 7.     1.1.69   “law” or “Law”
means any law, statute, treaty, convention, regulation, instrument or other
subordinate legislation or other legislative or quasi-legislative rule or
measure, or any order or decree of any government, judicial or public or other
body or authority, or any directive, code of practice, circular, guidance note
or other direction issued by any competent authority or agency (whether or not
having the force of law).     1.1.70   “LC” means any letter of credit, standby
letter of credit, payment guarantees or other equivalent instruments which the
Issuer in its absolute discretion agrees to issue hereunder.



13



--------------------------------------------------------------------------------



 



  1.1.71   “LC Amount” means the aggregate from time to time of the actual and
contingent liabilities of the Issuer under or pursuant to the LCs.     1.1.72  
“LC Availability Termination Date” means the seventh anniversary of the
Execution Date.     1.1.73   “LIBOR” means:

  (a)   the applicable Screen Rate; or     (b)   (if no Screen Rate is available
for any Interest Period or for any currency in which the Facility is to be
denominated during that Interest Period) the arithmetic mean of the rates
(rounded upwards to four decimal places) as supplied to the Agent at its request
quoted by the Reference Banks to leading banks in the London interbank market,

      at 11.00 a.m. (London time) on the Quotation Day for the offering of
deposits in the currency in which the Facility is to be denominated during the
relevant Interest Period in an amount comparable to the Facility (or any
relevant part of the Facility) and for a period comparable to the relevant
Interest Period.

  1.1.74   “Majority Banks” means any one or more Banks whose combined
Proportionate Shares exceed sixty six and two thirds per centum (662/3%).    
1.1.75   “Manager” means the Borrower or any entity within the Group.     1.1.76
  “Mandatory Cost” means for each Bank to which it applies, the cost imputed to
that Bank of compliance with the mandatory liquid asset requirements of the Bank
of England and/or the banking supervision or other costs imposed by the
Financial Services Authority, determined in accordance with Schedule 5
(Calculation of the Mandatory Cost).     1.1.77   “Margin” shall be calculated
on, and effective from each Determination Date in accordance with the following
grid based on the ratio of (a) the Borrower’s average Total Debt over the twelve
(12) month period

14



--------------------------------------------------------------------------------



 



      terminating on the relevant Determination Date to (b) the Borrower’s
consolidated EBITDA determined on the relevant Determination Date:

      Total Debt/EBITDA   Applicable Margin
Less than 2.5
  0.70% p.a.
Equal to or greater than 2.5 but less than 5.0
  0.80% p.a.
Equal to or greater than 5.0
  0.90% p.a.

  1.1.78   “Margin Stock” means margin stock or “margin security” within the
meaning of Regulations T, U and X.     1.1.79   “Material Adverse Effect” means
a material adverse change in, or a material adverse effect on:

  (a)   the financial condition, assets, prospects or business of any Security
Party or on the consolidated financial condition, assets, prospects or business
of the Group;     (b)   the ability of any Security Party to perform and comply
with its obligations under any Security Document or to avoid any Event of
Default;     (c)   the validity, legality or enforceability of any Security
Document; or     (d)   the validity, legality or enforceability of any security
expressed to be created pursuant to any Security Document or the priority and
ranking of any such security.

  1.1.80   “Material Subsidiary” means any Subsidiary of the Borrower whose net
asset value represents ten per cent (10%) or more of the net asset value of the
Group, as indicated by the financial statements to be delivered to the Agent
pursuant to Clause 10.2.1.

15



--------------------------------------------------------------------------------



 



  1.1.81   “Maximum Facility Amount” means an amount not exceeding the lesser of
(i) eighty per cent (80%) of the aggregate value of the Vessels as determined by
the Valuations and (ii) twenty five million Dollars ($25,000,000) less the LC
Amount from time to time,         and subject to any reductions effected in
accordance with Clauses 2.4, 15.7 and 15.8.

  1.1.82   “Maximum LC Amount” means twenty five million Dollars ($25,000,000).
    1.1.83   “Mortgages” means the first preferred naval mortgages over each of
the Vessels made or to be made between the Borrower and the Agent referred to in
Clause 8.1.1 (each a “Mortgage”).     1.1.84   “Multiemployer Plan” means a
“multiemployer plan” (as defined in Section (3)(37) of ERISA) contributed to for
any employees of the Borrower or any of its ERISA Affiliates.     1.1.85   “Net
Earnings” means the Earnings less any Operating Commissions.     1.1.86  
“NIBOR” means the Norwegian interbank offered rate being the rate per annum
equal to the offered quotation for deposits in amounts equal to that Drawing
(and for periods equal to the Interest Period of that Drawing) appearing on
Reuters Screen page NIBR, published by Reuters through its monitor service or
any equivalent successor to such service at or about 12:00 p.m. (Oslo time) on
the applicable Quotation Day or if no such rate is available, the arithmetic
mean (rounded upwards to the nearest 1/16 of one per cent) of the rate per annum
at which the Agent is able to acquire NOK in the amount and for the Interest
Period equal to such Drawing in the Norwegian interbank market at or about
12:00 p.m. (Oslo time) on the applicable Quotation Day.     1.1.87   “Norwegian
Kroner” means the lawful currency of the Kingdom of Norway.

16



--------------------------------------------------------------------------------



 



  1.1.88   “Optional Currency” means any of Dollars, Sterling, Euro and
Norwegian Kroner.     1.1.89   “Operating Commissions” means any commissions or
fees payable by the Borrower in respect of any of the Vessels to any agents in
respect of the chartering of the Vessels.     1.1.90   “Participating Member
State” means any member state of the European Community that adopts or has
adopted the euro as its lawful currency in accordance with legislation of the
European Community relating to Economic and Monetary Union.     1.1.91   “Party”
means a party to this Agreement.     1.1.92   “PBGC” means the U.S. Pension
Benefit Guaranty Corporation, or any entity succeeding to all or any of its
functions under ERISA.     1.1.93   “Permitted Liens” means (i) any Encumbrance
which has the prior written approval of the Agent or (ii) any Encumbrances that
arise either by operation of law or in the ordinary course of the business of
the relevant Security Party which are discharged in the ordinary course of
business.     1.1.94   “Potential Event of Default” means any event which, with
the giving of notice and/or the passage of time and/or the satisfaction of any
materiality test, would constitute an Event of Default.     1.1.95  
“Pre-Approved Classification Society” means any of Det norske Veritas, Lloyds
Register of Shipping, American Bureau of Shipping (ABS), Germanischer Lloyd or
Bureau Veritas.     1.1.96   “Proceedings” means any suit, action or proceedings
begun by any of the Finance Parties arising out of or in connection with the
Security Documents.     1.1.97   “Proportionate Share” means, for each Bank, the
percentage that its Commitment bears to the aggregate Commitments of all Banks
from time to time, being initially the percentage indicated against the name of
that Bank in Schedule 1.

17



--------------------------------------------------------------------------------



 



  1.1.98   “Quotation Day” means, in relation to any period for which an
interest rate is to be determined :

  (a)   (if the currency is sterling) the first day of that period;     (b)  
(if the currency is euro) two TARGET Days before the first day of that period;
or     (c)   (for any other currency) two Business Days before the first day of
that period,

      unless market practice differs in the relevant interbank market for a
currency, in which case the Quotation Day will be determined by the Agent in
accordance with market practice in that interbank market.

  1.1.99   “Reference Banks” means the office of DnB NOR Bank ASA at Lars
Hillesgate 30, PO Box 7100, NO-5020 Bergen, Norway, The Royal Bank of Scotland
plc at 1 Albyn Place, Aberdeen AB10 1BR, Scotland and HSH Nordbank AG at
Gerhart-Hauptmann-Platz 50, 20095 Hamburg, Germany or such other banks as may be
appointed by the Agent in consultation with the Borrower.     1.1.100  
“Regulations T, U and X” means, respectively Regulations T, U and X of the Board
of Governors of the Federal Reserve System of the United States (or any
successor) as now and from time to time hereafter in effect.     1.1.101  
“Requisition Compensation”, in relation to a Vessel, means all compensation or
other money which may from time to time be payable to the Borrower as a result
of that Vessel being requisitioned for title or in any other way compulsorily
acquired (other than by way of requisition for hire).     1.1.102   “Screen
Rate” means:

  (a)   in relation to LIBOR, the British Bankers’ Association Interest
Settlement Rate for the relevant currency and period; and

18



--------------------------------------------------------------------------------



 



  (b)   in relation to EURIBOR, the percentage rate per annum determined by the
Banking Federation of the European Union for the relevant period; and     (c)  
in relation to NIBOR, Reuters screen page NIBR,

      displayed on the appropriate page of the Reuters screen. If the agreed
page is replaced or the service ceases to be available, the Agent may specify
another page or service displaying the appropriate rate after consultation with
the Borrower and the Banks.

  1.1.103   “Security Documents” means this Agreement, the Assignments, the
Mortgages or (where the context permits) any one or more of them, and any other
agreement or document which may at any time be executed as security for the
payment of all or any part of the Indebtedness.     1.1.104   “Security Parties”
means, at any relevant time, the Borrower and any other party who may at any
time during the Facility Period be liable for, or provide security for, all or
any part of the Indebtedness, and “Security Party” means any one of them.    
1.1.105   “SMC” means a valid safety management certificate issued for a Vessel
by or on behalf of the Administration under paragraph 13.7 of the ISM Code.    
1.1.106   “SMS” means, in relation to each Vessel, a safety management system
for that Vessel developed and implemented in accordance with the ISM Code and
including the functional requirements, duties and obligations required by the
ISM Code.     1.1.107   “Sterling” means the lawful currency of England.    
1.1.108   “Subsequent Reduction Dates” means each date falling at consecutive
six monthly intervals after the previous Subsequent Reduction Date which in the
case of the first Subsequent Reduction Date shall be six months after the First
Reduction Date.

19



--------------------------------------------------------------------------------



 



  1.1.109   “Subsidiary” means a subsidiary undertaking, as defined in section
736 Companies Act 1985, or any analogous definition under any other relevant
system of law.     1.1.110   “TARGET” means the Trans-European Automated
Real-time Gross Settlement Express Transfer payment system.     1.1.111  
“TARGET Day” means any day on which TARGET is open for the settlement of
payments in euro.     1.1.112   “Taxes” means all taxes, levies, imposts,
duties, charges, fees, deductions and withholdings (including any related
interest and penalties) and any restrictions or conditions resulting in any
charge, other than taxes on the overall net income of a Finance Party or branch
thereof, and “Tax” and “Taxation” shall be interpreted accordingly.     1.1.113
  “Termination Date” means the seventh anniversary of the Execution Date.    
1.1.114   “Total Assets” means the amount which is equal to the total
consolidated assets of the Borrower as shown in the Borrower’s latest audited
consolidated balance sheet less the goodwill (if any) of the Borrower as shown
in the Borrower’s latest audited balance sheet.     1.1.115   “Total Debt” means
the aggregate of:-

  (a)   the amount calculated in accordance with GAAP shown as each of “long
term debt”, “short term debt” and “current portion of long term debt” on the
latest consolidated balance sheet of the Borrower; and     (b)   the amount of
any liability in respect of any lease or hire purchase contract entered into by
the Borrower or any of its Subsidiaries which would, in accordance with GAAP, be
treated as a finance or capital lease.

  1.1.116   “Total Loss”, in relation to a Vessel, means:-

20



--------------------------------------------------------------------------------



 



  (a)   an actual, constructive, arranged, agreed or compromised total loss of
that Vessel; or     (b)   the requisition for title, compulsory acquisition,
nationalisation or expropriation of that Vessel by or on behalf of any
government or other authority (other than by way of requisition for hire); or  
  (c)   the capture, seizure, arrest, detention or confiscation of that Vessel,
unless the Vessel is released and returned to the possession of the Borrower
within thirty (30) days after the capture, seizure, arrest, detention or
confiscation in question.

  1.1.117   “Total Shareholders Equity” means the aggregate of the amount paid
up on the issued share capital of any relevant entity and the amount standing to
the credit of its capital and revenue reserves (including any share premium
account or capital redemption reserve but excluding any revaluation reserve,)
plus or minus the amount standing to the credit or debit (as the case may be) of
its profit and loss account.     1.1.118   “Transfer Certificate” means a
certificate materially in the form set forth in Schedule 3 signed by a Bank and
a Transferee whereby:-

  (a)   such Bank seeks to procure the transfer to such Transferee of all or a
part of such Bank’s rights and obligations under this Agreement upon and subject
to the terms and conditions set out in Clause 14; and     (b)   such Transferee
undertakes to perform the obligations it will assume as a result of delivery of
such certificate to the Agent as is contemplated in Clause 14.

  1.1.119   “Transfer Date” means, in relation to any Transfer Certificate, the
date for the making of the transfer specified in the schedule to such Transfer
Certificate.

21



--------------------------------------------------------------------------------



 



  1.1.120   “Transferee” means a bank or other financial institution to which a
Bank seeks to transfer all or part of such Bank’s rights and obligations under
this Agreement.     1.1.121   “Trust Property” means:-

  (a)   the benefit of Clause 8 and the covenants contained in Clause 9.3; and  
  (b)   all benefits arising under (including, without limitation, all proceeds
of the enforcement of) each of the Security Documents (other than this
Agreement), with the exception of any benefits arising solely for the benefit of
the Agent.

  1.1.122   “UCC” means the Uniform Commercial Code as from time to time in
effect in the State of Delaware, or, if the Uniform Commercial Code in any other
State of the United States of America is mandatorily applicable with respect to
any particular matter, the Uniform Commercial Code as from time to time in
effect in such other State of the United States of America.     1.1.123  
“Valuation” means in relation to a Vessel the average of the written valuations
of that Vessel expressed in Dollars prepared by two of the Approved Brokers (or
such other firms of reputable independent shipbrokers as may be acceptable to
the Majority Banks), to be nominated by the Borrower. Such valuations shall be
prepared at the Borrower’s expense (unless otherwise stated in this Agreement),
without a physical inspection, on the basis of a sale for prompt delivery for
cash at arm’s length on a charter free basis between a willing buyer and a
willing seller.     1.1.124   “Vessels” means, subject to Clause 2.17, those
vessels listed in Schedule 2 (each a “Vessel”).

22



--------------------------------------------------------------------------------



 



  1.2   Interpretation         In this Agreement:-

  1.2.1   words denoting the plural number include the singular and vice versa;
    1.2.2   words denoting persons include corporations, partnerships,
associations of persons (whether incorporated or not) or governmental or
quasi-governmental bodies or authorities and vice versa;     1.2.3   references
to Recitals, Clauses, Schedules and Appendices are references to recitals and
clauses of, and schedules and appendices to, this Agreement;     1.2.4  
references to this Agreement include the Recitals, the Schedules and the
Appendices;     1.2.5   the headings and contents page(s) are for the purpose of
reference only, have no legal or other significance, and shall be ignored in the
interpretation of this Agreement;     1.2.6   references to any document
(including, without limitation, to all or any of the Security Documents) are,
unless the context otherwise requires, references to that document as amended,
supplemented, novated or replaced from time to time;     1.2.7   references to
statutes or provisions of statutes are references to those statutes, or those
provisions, as from time to time amended, replaced or re-enacted;     1.2.8  
references to any of the Finance Parties include its successors, transferees and
assignees;     1.2.9   references to times of day are unless otherwise stated to
London time; and     1.2.10   unless the contrary intention appears, a reference
to a month or months is a reference to a period starting on one day in a
calendar month and ending on the numerically corresponding day in the next
calendar month or the calendar month in which it is to end, except that:

23



--------------------------------------------------------------------------------



 



  (i)   if the numerically corresponding day is not a Business Day, the period
will end on the next Business Day in that month (if there is one) or the
preceding Business Day (if there is not);     (ii)   if there is no numerically
corresponding day in that month, that period will end on the last Business Day
in that month; and     (iii)   notwithstanding sub-paragraph (i) above, a period
which commences on the last Business Day of a month will end on the last
Business Day in the next month or the calendar month in which it is to end, as
appropriate.

2   The Facility and LCs and their Purpose

  2.1   Agreement to lend Subject to the terms and conditions of this Agreement,
and in reliance on each of the representations and warranties made or to be made
in or in accordance with each of the Security Documents, each of the Banks
agrees to advance to the Borrower its Commitment of an aggregate principal
amount not exceeding the Maximum Facility Amount to be used by the Borrower for
the purposes referred to in the Recital.     2.2   Drawings Subject to
satisfaction by the Borrower of the conditions set out in Clause 3.1 (in respect
of the first Drawing), or Clause 3.2 (in respect of all subsequent Drawings) and
subject to Clause 2.3, and provided that the maximum aggregate amount of the
Facility Outstandings at any given time during the Facility Period shall not
exceed the Maximum Facility Amount, each Drawing shall be advanced to the
Borrower, in each case by the Agent transferring the amount of the Drawing to
such account as the Borrower shall notify to the Agent in the relevant Drawdown
Notice by such same day method of funds transfer as the Agent shall select.    
2.3   Advance of Drawings Each Drawing shall be advanced in the Base Currency.
Each Drawing shall be advanced on a Business Day, provided that the Borrower
shall have given to the Agent not more than ten and not fewer than three
Business Days’ notice in writing materially in the form set out in Schedule 4 of
the required Advance Date of the Drawing in question and provided that the
requested

24



--------------------------------------------------------------------------------



 



      Drawing would not cause a breach of Clause 2.5. Each Drawdown Notice once
given shall be irrevocable and shall constitute a warranty by the Borrower
that:-

  2.3.1   all conditions precedent to the advance of the Drawing requested in
that Drawdown Notice will have been satisfied on or before the Advance Date
requested;     2.3.2   no Event of Default or Potential Event of Default has
occurred or will then have occurred; and     2.3.3   no Event of Default or
Potential Event of Default will result from the advance of the Drawing in
question.

The Agent shall promptly notify each Bank of the receipt of each Drawdown
Notice, following which each Bank will make its Proportionate Share of the
amount of the requested Drawing available to the Borrower through the Agent on
the Advance Date requested.

  2.4   Facility Reduction

  2.4.1   The aggregate amount of the Facility available to the Borrower for
drawing under this Agreement shall be twenty five million Dollars ($25,000,000)
(less the LC Amount from time to time) during the period from the Execution Date
until the First Reduction Date. On the First Reduction Date and on each of the
Subsequent Reduction Dates the amount of the Facility available for drawing
shall be reduced by two million one hundred and fifty thousand Dollars
($2,150,000), which shall leave the Final Balloon Payment as being payable on
the Termination Date. On the Termination Date the Facility available shall be
reduced to zero. Subject to the proviso hereto, the mandatory reductions in the
amount of the Facility available for drawing required pursuant to this Clause
will be made in the amounts and at the times specified whether or not the
Maximum Facility Amount is reduced pursuant to Clause 2.4.2, Clause 2.4.3,
Clause 2.4.4, Clause 15.7 or Clause 15.8. PROVIDED ALWAYS THAT any mandatory
reductions pursuant to Clause 2.4.2 (voluntary reductions), Clause 2.4.3
(sale) or Clause 2.4.4 (Total Loss)

25



--------------------------------------------------------------------------------



 



      shall be applied to the remaining mandatory reductions hereunder on a pro
rata basis.

  2.4.2   The Borrower may voluntarily cancel the Maximum Facility Amount in
whole or in part in an amount of not less than five million Dollars ($5,000,000)
and shall be in integral multiples of one million Dollars ($1,000,000), provided
that it has first given to the Agent not fewer than five (5) Business Days’
prior written notice expiring on a Business Day (the “Cancellation Date”) of its
desire to reduce the Maximum Facility Amount. Such notice, once received by the
Agent, shall be irrevocable and shall oblige the Borrower to make payment of all
interest and Commitment Commission accrued on the amount so cancelled up to and
including the Cancellation Date together with any Break Costs in respect of such
cancelled amount if the Cancellation Date is not an Interest Payment Date. Any
such reduction in the Maximum Facility Amount:

  (a)   shall not be reversed; and     (b)   shall be applied against the Final
Balloon Payment, and the Final Balloon Payment shall be reduced by the same
amount as any such reduction of the Maximum Facility Amount.

  2.4.3   In the event of a sale or disposal of a Vessel, if the aggregate
Valuation of the remainder of the Vessels is less than one hundred and seventy
five per cent (175%) of the Maximum Facility Amount, then the whole of the net
sales proceeds shall be applied as a mandatory prepayment and the Maximum
Facility Amount shall be reduced by an amount equal to such prepayment. Such
reduction shall be made on the date of such sale or disposal. If the aggregate
Valuation of the remainder of the Vessels is between one hundred and seventy
five per cent (175%) and two hundred per cent (200%) of the Maximum Facility
Amount, then no prepayment shall be required and there shall be no reduction to
the Maximum Facility Amount until such time as seven million Dollars
($7,000,000) has been released under this Clause 2.4.3 when aggregated with
those amounts similarly released under Clause 2.4.4, whereupon the whole of any
further net sales proceeds shall be applied as a mandatory prepayment and the
Maximum Facility Amount shall be reduced by an amount equal

26



--------------------------------------------------------------------------------



 



      to such prepayment. If the aggregate Valuation of the remainder of the
Vessels is above two hundred per cent (200%) of the Maximum Facility Amount then
no prepayment shall be required and there shall be no reduction to the Maximum
Facility Amount. In each case, the Valuations used shall be that attached to the
then most recently delivered Compliance Certificate. Any such prepayment shall
oblige the Borrower to make payment of all interest and Commitment Commission
accrued on the amount so reduced up to and including the date of reduction
together with any Break Costs in respect of such reduced amount if the date of
such reduction is not an Interest Payment Date. Any such reduction in the
Maximum Facility Amount:

  (a)   shall not be reversed; and     (b)   shall be applied against the Final
Balloon Payment, and the Final Balloon Payment shall be reduced by the same
amount as any such reduction of the Maximum Facility Amount.

  2.4.4   In the event that a Vessel becomes a Total Loss, on the earlier to
occur of (a) the date of receipt of the proceeds of the Total Loss and (b) the
date falling one hundred and eighty (180) days after the occurrence of the Total
Loss (the “Reduction Date”), if the aggregate Valuation of the remainder of the
Vessels is less than one hundred and seventy five per cent (175%) of the Maximum
Facility Amount then the whole of any total loss proceeds shall be applied as a
mandatory prepayment and the Maximum Facility Amount shall be reduced by an
amount equal to such prepayment. If the aggregate Valuation of the remainder of
the Vessels is between one hundred and seventy five per cent (175%) and two
hundred per cent (200%) of the Maximum Facility Amount, then no prepayment shall
be required and there shall be no reduction to the Maximum Facility Amount until
such time as seven million Dollars ($7,000,000) has been released under this
Clause 2.4.4 when aggregated with those amounts similarly released under Clause
2.4.3, whereupon the whole of any further total loss proceeds shall be applied
as a mandatory prepayment and the Maximum Facility Amount shall be reduced by an
amount equal to such prepayment. If the aggregate Valuation of the remainder of
the Vessels is

27



--------------------------------------------------------------------------------



 



      above two hundred per cent (200%) of the Maximum Facility Amount, then no
prepayment shall be required and there shall be no reduction to the Maximum
Facility Amount. In each case, the Valuation used shall be that attached to the
then most recently delivered Compliance Certificate. Any such prepayment shall
oblige the Borrower to make payment of all interest and Commitment Commission
accrued on the amount so reduced up to and including the date of reduction
together with any Break Costs in respect of such reduced amount if the date of
such reduction is not an Interest Payment Date. Any such reduction in the
Maximum Facility Amount:

  (a)   shall not be reversed; and     (b)   shall be applied against the Final
Balloon Payment, and the Final Balloon Payment shall be reduced by the same
amount as any such reduction of the Maximum Facility Amount.

  2.4.5   To the extent that repayments or prepayments made by the Borrower to
the Agent in accordance with this Agreement reduce the Facility Outstandings to
less than the Maximum Facility Amount, the Borrower shall again be entitled to
make Drawings up to the Commitment Termination Date in accordance with and
subject to the terms of this Agreement. Any part of the Facility which is
undrawn on the Commitment Termination Date shall be automatically cancelled.    
2.4.6   Simultaneously with each reduction of the Maximum Facility Amount in
accordance with Clause 2.4.1, Clause 2.4.2, Clause 2.4.3 or Clause 2.4.4, (as
the case may be), the Commitment of each Bank will reduce so that the
Commitments of the Banks in respect of the reduced Maximum Facility Amount
remain in accordance with their respective Proportionate Shares.

  2.5   Restrictions on Drawings The Borrower shall not be entitled to make more
than one Drawing on any Business Day and no more than five (5) Drawings may be
outstanding at any one time during the Facility Period. Each Drawing shall be of
an amount of not less than four million Dollars ($4,000,000) and shall be in
integral multiples of one million Dollars ($1,000,000), or the equivalent in an

28



--------------------------------------------------------------------------------



 



      Optional Currency. If at any time during the Facility Period the Facility
Outstandings exceed the Maximum Facility Amount then available or if a proposed
Drawing added to the Facility Outstandings would result in the Maximum Facility
Amount being exceeded then the Borrower shall immediately pay to the Agent on
behalf of the Banks such amounts as will ensure that the Facility Outstandings
are equal to or less than the Maximum Facility Amount then available.

  2.6   Termination Date No Bank shall be under any obligation to advance all or
any part of its Commitment after the Commitment Termination Date.     2.7  
Several obligations The obligations of the Banks under this Agreement are
several. The failure of a Bank to perform its obligations under this Agreement
shall not affect the obligations of the Borrower to any Finance Party nor shall
any Finance Party be liable for the failure of another Bank to perform any of
its obligations under or in connection with this Agreement.     2.8  
Application of Facility Without prejudice to the obligations of the Borrower
under this Agreement, no Finance Party shall be obliged to concern itself with
the application of the Facility by the Borrower.     2.9   Loan facility and
control accounts The Agent will open and maintain such loan facility account or
such other control accounts as the Agent shall in its discretion consider
necessary or desirable in connection with the Facility.     2.10   LCs Subject
to the terms of this Agreement, the Issuer agrees to issue LCs in an amount in
aggregate not exceeding the Maximum LC Amount to be applied for general
corporate purpose. The Issuer will only be obliged to issue an LC (i) if after
the issue of that LC, the LC Amount does not exceed the Maximum LC Amount
(ii) it approves the form of the proposed LC (which shall be at the Issuer’s
absolute discretion) (iii) the proposed LC has an expiry date of on or before
the LC Availability Termination Date and (iv) no Event of Default or Potential
Event of Default has occurred or will then have occurred or will result from the
issuance of the LC in question.     2.11   LC Requests The Borrower may request
an LC to be issued on any Business Day prior to the LC Availability Termination
Date by delivery to the Issuer of a

29



--------------------------------------------------------------------------------



 



      duly completed Issue Request not more than ten (10) and not fewer than
three (3) Business Days before the proposed Issue Date. Each Issue Request once
given shall be irrevocable and shall constitute a warranty by the Borrower
that:-

  2.11.1   all conditions precedent to the issue of the LC requested in that
Issue Request will have been satisfied on or before the Issue Date requested;  
  2.11.2   no Event of Default or Potential Event of Default has occurred or
will then have occurred; and     2.11.3   no Event of Default or Potential Event
of Default will result from the advance of the Drawing in question.

  2.12   LC Indemnity In consideration of the Issuer agreeing to issue the LCs
(and for other good and valuable consideration (the receipt and adequacy of
which the Borrower hereby acknowledges), the Borrower unconditionally and
irrevocably agrees:

  2.12.1   to pay to the Issuer in the relevant currency upon the Issuer’s
written demand each and every amount which the Issuer is called upon to pay
pursuant to an LC;     2.12.2   at all times as a continuing security to keep
the Issuer indemnified against all demands, claims, payments, costs,
liabilities, damages, losses, proceedings and expenses incurred or suffered by
the Issuer directly or indirectly by reason of or in connection with an LC;    
2.12.3   to supply the Issuer promptly with such evidence as the Issuer may
reasonably require at the termination or reduction of the Issuer’s liability
under that LC; and     2.12.4   to pay interest to the Issuer in the relevant
currency upon the Issuer’s written demand from time to time on each amount
payable by the Borrower under this Clause 2.12 at a date of the Issuer’s payment
until the date of the Borrower’s payment to the Issuer before or after any
relevant judgment.

  2.13   Direction to pay under LCs The Borrower irrevocably directs the Issuer
to make such payments and comply with such demands or claims made on the Issuer

30



--------------------------------------------------------------------------------



 



      in respect of or purporting to be in respect of an LC as the Issuer in its
absolute discretion thinks fit without any reference to or further authority or
direction from the Borrower, or any necessity to obtain the Borrower’s
confirmation or verification, and notwithstanding that the Borrower may have
disputed the Issuer’s liability to pay or comply or that all or any part of the
Issuer’s obligations under the LC may not legally exist or be legally binding on
the Issuer. The Borrower agrees that the Issuer may treat the Issuer’s
obligations under an LC as payable on first demand and that any such payment or
compliance or purported compliance by the Issuer shall as between the Issuer and
the Borrower be conclusive evidence that the Issuer was liable to make the
payment or comply with the demand or claim.

  2.14   Transaction underlying LC The Borrower agrees that the Issuer shall be
concerned only with the demand or claim made on it in respect of an LC and,
where a demand or claim must be accompanied by any other document, with any such
document, in each case as presented to the Issuer, and not with any transaction
to which the demand, claim or document relates, or as to whether the payment
demanded or the claim made was in fact due.     2.15   Demand under LC The
Issuer shall be entitled to rely without further enquiry on any demand, claim,
document or communication in respect of an LC believed by it acting in good
faith to be genuine and correct and to have been signed or otherwise executed or
made by the proper person. In particular, but without limitation, the Issuer
acting in good faith shall not be obliged to investigate the propriety of any
such demand, claim, document or communication or the authority or identity of
the person producing, claiming, signing or making such demand, claim, document
or communication.     2.16   Currency for payment of LC The Issuer may, if
called on to make a payment or to comply with a demand or claim in respect of an
LC, purchase in accordance with its usual practice the amount of the relevant
currency necessary to make that payment or to comply with that demand or claim
(unless the Issuer has already been put in funds by the Borrower).     2.17  
Substitute Vessels It is agreed and acknowledged that the Borrower may request
amendments to the list of Vessels set out at Schedule 2. Any such request shall
be considered by the Banks acting reasonably, and subject to:

31



--------------------------------------------------------------------------------



 



  2.17.1   the Banks being satisfied that the replacement vessels are:

  (i)   offshore PSVs or AHTSs of the Borrower’s usual standard and quality;    
(ii)   registered in an acceptable registry and classed with a Pre-Approved
Classification Society;     (iii)   built no earlier than 1997 and being no more
than two (2) years older than the Vessel it is to replace;     (iv)   have a
Valuation no less than eighty per cent (80%) of the Valuation of the Vessel to
be replaced;

  2.17.2   the Borrower, as owner of the replacement vessel, granting security
over such replacement vessel equivalent to the other Security Documents; and    
2.17.3   the Agent receiving such conditions precedent (including but not
limited to corporate papers and legal opinions) as it may reasonably require,

the Banks shall consent to such substitutions and the definitions of “Vessels”.

3   Conditions Precedent and Subsequent

  3.1   Conditions Precedent — First Drawing Before any Bank shall have any
obligation to advance the first Drawing under the Facility and/or the Issuer has
any obligation to issue an LC, the Borrower shall pay to the Agent the relevant
fees referred to in Clause 7 and deliver or cause to be delivered to or to the
order of the Agent the following documents and evidence:-

  3.1.1   Evidence of incorporation Such evidence as the Agent may reasonably
require that each Security Party was duly incorporated in its country of
incorporation and remains in existence and, where appropriate, in good standing,
with power to enter into, and perform its obligations under, those of the
Security Documents to which it is, or is intended to be, a party, including
(without limitation) a copy, certified by a director or an officer of the
Security Party in question as true, complete, accurate and

32



--------------------------------------------------------------------------------



 



      unamended, of all documents establishing or limiting the constitution of
each Security Party.

  3.1.2   Corporate authorities A copy, certified by a director or any duly
authorised officer of the Security Party in question as true, complete, accurate
and neither amended nor revoked, of a resolution of the directors of each
Security Party (together, where appropriate, with signed waivers of notice of
any directors’ meetings) approving, and authorising or ratifying the execution
of, those of the Security Documents to which that Security Party is or is
intended to be a party and all matters incidental thereto.     3.1.3   Officer’s
certificate A certificate (i) signed by a duly authorised officer or
representative of each of the Security Parties setting out the names of the
directors and officers of that Security Party and (ii) issued by each Security
Party’s company registry confirming due incorporation and valid existence and
(when such information is maintained by the registry) the names of its directors
and shareholders.     3.1.4   Power of attorney The power of attorney
(notarially attested and legalised, if necessary, for registration purposes) of
each of the Security Parties under which any documents are to be executed or
transactions undertaken by that Security Party.     3.1.5   The Security
Documents The Security Documents, together with all notices and other documents
required by any of them, duly executed.     3.1.6   Drawdown Notice A duly
completed Drawdown Notice.     3.1.7   Process agent A letter from Gulf Offshore
N.S. Limited accepting their appointment by each of the Security Parties as
agent for service of Proceedings pursuant to the Security Documents.     3.1.8  
Legal opinions Confirmation satisfactory to the Agent that all legal opinions
required by the Agent and the Finance Parties will be given substantially in the
form required by the Agent and the Finance Parties.

33



--------------------------------------------------------------------------------



 



  3.1.9   Consents A certificate from the Borrower that all (if any) consents,
licences, approvals and authorisations of, or registrations with or declarations
to, any governmental authority, bureau or agency which may be required in
connection with the Security Documents have been made or obtained and remain in
full force and effect.     3.1.10   Fee Letter The Fee Letter duly signed and
payment of all fees that have fallen due thereunder.     3.1.11   Accounts The
audited consolidated accounts for the Borrower for the year ended 2005.    
3.1.12   Evidence of Borrower’s title Evidence that on the date of the Drawing
(i) the Vessels are registered under the flag stated in Schedule 2 in the
ownership of the Borrower and the relevant Mortgages will be capable of being
immediately registered against the Vessels with first priority.     3.1.13  
Evidence of insurance Evidence that the Vessels are insured in the manner
required by the Security Documents and that letters of undertaking will be
issued in the manner required by the Security Documents, together with a written
opinion on the Insurances from an insurance adviser appointed by the Agent.    
3.1.14   Confirmation of class A Certificate of Confirmation of Class for hull
and machinery confirming that the Vessels are classed with the highest class
applicable to vessels of her type with a Pre-Approved Classification Society.  
  3.1.15   Vessel Documents Photocopies, certified as true, accurate and
complete by an authorised signatory of the Borrower, of:

  (i)   current SMC of each of the Vessels; and     (ii)   each ISM Company’s
current DOC,

in each case together with all addenda, amendments or supplements.

  3.1.16   Valuations Valuation in respect of m.v. “SEA GUARDIAN”.

34



--------------------------------------------------------------------------------



 



  3.2   Conditions Precedent — Subsequent Drawings Before any Bank shall have
any obligation to advance any subsequent Drawings under the Facility and/or the
Issuer has any obligation to issue any further LC, the Borrower shall deliver or
cause to be delivered to the order of the Agent:

  3.2.1   Officer’s certificate A certificate signed by a duly authorised
officer of each Security Party dated no later than five (5) Business Days before
the date of the Drawing confirming that none of the documents and evidence
delivered to the Agent pursuant to Clauses 3.1.1, 3.1.2, 3.1.3 and 3.1.4 has
been amended, modified or revoked in any way since its delivery to the Agent.  
  3.2.2   Drawdown Notice Drawdown Notice or an Issue Request (as applicable).

  3.3   Conditions Subsequent The Borrower undertakes to deliver or to cause to
be delivered to the Agent on, or, in respect of Clause 3.3.1 and Clause 3.3.3
not later than ten (10) days, or in respect of Clause 3.3.2 not later than
fifteen (15) Business Days, or such other period as the Agent may have consented
to after, the earlier of the first Advance Date and the First Issue Date, the
following additional documents and evidence:-

  3.3.1   Letters of undertaking Letters of undertaking in respect of the
Insurances as required by the Security Documents together with copies of the
relevant policies or cover notes or entry certificates duly endorsed with the
interest of the Agent.     3.3.2   Evidence of Borrower’s title Certificates of
ownership and encumbrance (or equivalent) issued by the Registrar of Ships (or
equivalent official) of the relevant Vessel’s flag state confirming that (a) the
Vessels are permanently registered under that flag in the ownership of the
Borrower (b) the Mortgages have been registered with first priority against the
Vessels and (c) there are no further Encumbrances registered against the
Vessels.     3.3.3   Evidence of UCC filing Evidence that financing statement
pursuant to the UCC in respect of the Assignments entered into between the
Borrower and the Agent have been filed.

35



--------------------------------------------------------------------------------



 



  3.4   No waiver If the Banks in their sole discretion agree to advance any
part of the Facility to the Borrower or if the Issuer agrees in its sole
discretion to issue an LC before all of the documents and evidence required by
Clause 3.1 or Clause 3.2 (as the case may be) have been delivered to or to the
order of the Agent, the Borrower undertakes to deliver all outstanding documents
and evidence to or to the order of the Agent no later than the date agreed by
the Agent and the Borrower and the advance of any part of the Facility or the
issue of an LC shall not be taken as a waiver of the Agent’s right to require
production of all the documents and evidence required by Clause 3.1 or Clause
3.2 (as the case may be).     3.5   Form and content All documents and evidence
delivered to the Agent pursuant to this Clause shall:-

  3.5.1   be in form and substance reasonably acceptable to the Agent;     3.5.2
  be accompanied, if required by the Agent, by translations into the English
language, certified in a manner acceptable to the Agent acting reasonably;    
3.5.3   if required for registration purposes, be certified, notarised,
legalised or attested in a manner acceptable for registration.

4   Representations and Warranties       The Borrower represents and warrants to
each of the Finance Parties at the Execution Date and (by reference to the facts
and circumstances then pertaining) at the date of each Drawdown Notice, at each
Advance Date, at each Issue Date and at each Interest Payment Date as follows
(except that the representation and warranty contained at Clause 4.17 shall only
be made on the first Advance Date and that the representation and warranty
contained at Clause 4.9 shall only be made on the Execution Date) :-

  4.1   Incorporation and capacity Each of the Security Parties is a body
corporate duly constituted, organised and validly existing and (where
applicable) in good standing under the law of its country of incorporation, in
each case with perpetual corporate existence and the power to sue and be sued,
to own its assets and to carry on its business, and all of the corporate
shareholders (if any) of each Security Party are duly constituted and existing
under the laws of their countries of incorporation with perpetual corporate
existence and the power to sue and be

36



--------------------------------------------------------------------------------



 



      sued, to own their assets and to carry on their business and are acting on
their own account.

  4.2   Solvency None of the Security Parties is insolvent or in liquidation or
administration or subject to any other insolvency procedure, and no receiver,
administrative receiver, administrator, liquidator, trustee or analogous officer
has been appointed in respect of any of the Security Parties. For this purpose a
Security Party will be deemed insolvent if it is unable to pay its debts within
the meaning of S.123 of the Insolvency Act 1986.     4.3   Binding obligations
The Security Documents when duly executed and delivered will constitute the
legal, valid and binding obligations of the Security Parties enforceable in
accordance with their respective terms subject to applicable laws regarding
creditors’ rights in general.     4.4   Satisfaction of conditions All acts,
conditions and things required to be done and satisfied and to have happened
prior to the execution and delivery of the Security Documents in order to
constitute the Security Documents the legal, valid and binding obligations of
the Security Parties in accordance with their respective terms have been done,
satisfied and have happened in compliance with all applicable laws.     4.5  
Registrations and consents All (if any) consents, licences, approvals and
authorisations of, or registrations with or declarations to, any governmental
authority, bureau or agency which may be required in connection with the
execution, delivery, performance, validity or enforceability of the Security
Documents have been obtained or made and remain in full force and effect and the
Borrower is not aware of any event or circumstance which could reasonably be
expected adversely to affect the right of any of the Security Parties to hold
and/or obtain renewal of any such consents, licences, approvals or
authorisations.     4.6   Disclosure of material facts The Borrower is not aware
of any material facts or circumstances which have not been disclosed to the
Agent and which might, if disclosed, have reasonably been expected to adversely
affect the decision of a person considering whether or not to make facilities of
the nature contemplated by this Agreement available to the Borrower.

37



--------------------------------------------------------------------------------



 



  4.7   No material litigation There is no action, suit, arbitration or
administrative proceeding nor any contemplated action, suit, arbitration or
administrative proceeding pending or to its knowledge about to be pursued before
any court, tribunal or governmental or other authority which is not covered by
adequate insurance which would, or would be likely to, have a Material Adverse
Effect.     4.8   No breach of law or contract The execution, delivery and
performance of the Security Documents will not contravene any contractual
restriction or any law binding on any of the Security Parties or on any
shareholder (whether legal or beneficial) of any of the Security Parties, or the
constitutional documents of any of the Security Parties, nor result in the
creation of, nor oblige any of the Security Parties to create, any Encumbrance
over all or any of its assets, with the exception of the Encumbrances created by
or pursuant to the Security Documents and Permitted Liens.     4.9   No
deductions To the best of its knowledge belief and without undue enquiry, none
of the Security Parties is required to make any deduction or withholding from
any payment which it may be obliged to make to any of the Finance Parties under
or pursuant to the Security Documents.     4.10   Use of Facility The Facility
will be used for the purpose specified in the recital.     4.11   Material
Adverse Change There has been no change in the business, assets, operations or
condition (financial or otherwise) of any of the Security Parties or in the
facts and information regarding such entities as represented to date which
constitutes a Material Adverse Effect.     4.12   No default None of the
Security Parties is in default of its obligations under any other financing
documents to which it is a party to an extent or in a manner which might have a
Material Adverse Effect on the business or condition (financial or otherwise) of
that Security Party and no Event of Default is continuing or might reasonably be
expected to result from the advance of any Drawing or the issue of an LC.    
4.13   Pari passu ranking The payment obligations of each of the Security
Parties under the Security Documents to which it is a party rank at least pari
passu with the claims of all its other unsecured and unsubordinated creditors,
except for

38



--------------------------------------------------------------------------------



 



      obligations mandatorily preferred by law applying to companies
incorporated in the relevant Security Party’s country of incorporation or
otherwise applicable to that Security Party.

  4.14   No Immunity In any proceedings taken in any of the Security Parties’
respective jurisdictions of incorporation in relation to any of the Security
Documents, none of the Security Parties will be entitled to claim for itself or
any of its assets immunity from suit, execution, attachment or other legal
process.     4.15   Governing Law and Judgments In any proceedings taken in any
of the Security Parties’ jurisdiction of incorporation or organisation in
relation to any of the Security Documents in which there is an express choice of
the law, the submission to that jurisdiction of a particular country as the
governing law thereof, that choice of law and any judgment or (if applicable)
arbitral award obtained in that country will be recognised and enforced.    
4.16   Validity and Admissibility in Evidence As at the date hereof, all acts,
conditions and things required to be done, fulfilled and performed in order
(a) to enable each of the Security Parties lawfully to enter into, exercise its
rights under and perform and comply with the obligations expressed to be assumed
by it in the Security Documents, (b) to ensure that the obligations expressed to
be assumed by each of the Security Parties in the Security Documents are legal,
valid and binding and (c) to make the Security Documents admissible in evidence
in the jurisdictions of incorporation or organization of each of the Security
Parties, have been done, fulfilled and performed.     4.17   No Filing or Stamp
Taxes Under the laws of the Security Parties’ respective jurisdictions of
incorporation or organisation in force at the date hereof, it is not necessary
that any of the Security Documents be filed, recorded or enrolled with any court
or other authority in its jurisdiction of incorporation or organisation (other
than the Registrar of Companies for England and Wales, the maritime registry in
Panama, or UCC filings in respect of the Assignments entered into between the
Borrower and the Agent to the extent applicable) or that any stamp, registration
or similar tax be paid on or in relation to any of the Security Documents.

39



--------------------------------------------------------------------------------



 



  4.18   Accounts The first set of Accounts and all other annual financial
statements relating to the Group required to be delivered, were prepared in
accordance with GAAP, give (in conjunction with the notes thereto) a true and
fair view of (in the case of annual financial statements) or fairly represent
(in the case of quarterly accounts) the financial condition of the Group at the
date as of which they were prepared and the results of the Group’s operations
during the financial period then ended.     4.19   Ownership and Security      
  Each of the Security Parties is the legal and beneficial owner of all assets
and other property which it purports to charge, mortgage, pledge, assign or
otherwise secure pursuant to each Security Document and those Security Documents
to which it is a party create and give rise to valid and effective Security
having the ranking expressed in those Security Documents.     4.20   Money
Laundering Any amount borrowed hereunder, and the performance of the obligations
of the Security Parties under the Security Documents, will be for the account of
members of the Group and will not involve any breach by any of them of any law
or regulatory measure relating to “money laundering” as defined in Article 1 of
the Directive (91/308/EEC) of the Council of the European Communities.     4.21
  ERISA Event, Margin Stock and “Investment Company”

  4.21.1   No ERISA Event has occurred or is reasonably expected to occur in
relation to the Borrower that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, would result in a
Material Adverse Effect; the present value of all accumulated benefit
obligations under each Employee Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of its most recent financial statements, reflecting such amounts, exceed the
fair market value of the assets of such Employee Plan by an amount that would
have a Material Adverse Effect; and the present value of all accumulated benefit
obligations of all underfunded Employee Plans (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87) did not,

40



--------------------------------------------------------------------------------



 



      as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of all such underfunded
Employee Plans by an amount that would have a Material Adverse Effect;

  4.21.2   The Borrower is not engaged nor will it engage principally, or as one
of its important activities, in the business of owning or extending credit for
the purpose of “buying” or “carrying” any Margin Stock;     4.21.3   None of the
proceeds of the Facility nor a LC will be used, directly or indirectly, for the
purpose of buying or carrying any Margin Stock, for the purpose of reducing or
retiring any Financial Indebtedness that was originally incurred to “buy” or
“carry” any Margin Stock or for any other purpose which might cause the Facility
or a LC to be considered a “purpose credit” within the meaning of Regulation U
or Regulation X; and     4.21.4   The Borrower is not an “investment company” as
such term is defined in the Investment Company Act of 1940 of the United States
(the 1940 Act) or otherwise subject to regulation under the 1940 Act or subject
to regulation under the Public Utility Holding Company Act of 1935 of the United
States, the Federal Power Act of 1935 of the United States or the 1940 Act or
any United States federal or state statute or regulation restricting or limiting
its ability to incur indebtedness.

5   Repayment, Prepayment and Currency Option

  5.1   Repayment Each Drawing shall be repaid by the Borrower to the Agent on
behalf of the Banks on the last day of its Interest Period unless the Borrower
selects a further Interest Period for that Drawing in accordance with Clause 6,
provided that the Borrower shall not be permitted to select such further
Interest Period if an Event of Default or Potential Event of Default has
occurred and shall then be obliged to repay such Drawing on the last day of its
then current Interest Period. The Borrower shall on the Termination Date repay
to the Agent as agent for the Banks all Facility Outstandings.     5.2  
Prepayment The Borrower may prepay the Facility Outstandings in whole or in part
in integral multiples of one million Dollars ($1,000,000) (or as otherwise

41



--------------------------------------------------------------------------------



 



      may be agreed by the Agent), each such prepayment to be of a minimum
amount of two million five hundred thousand Dollars ($2,500,000), provided that
it has first given to the Agent not fewer than five (5) days prior written
notice expiring on a Business Day of its intention to do so. Any notice pursuant
to this Clause 5.2 once given shall be irrevocable and shall oblige the Borrower
to make the prepayment referred to in the notice on the Business Day specified
in the notice, together with all interest accrued on the amount prepaid up to
and including that Business Day.

  5.3   Mandatory Prepayment If at any time the Facility Outstandings shall
exceed the Maximum Facility Amount the Borrower shall immediately prepay to the
Agent on behalf of the Banks such amounts as will ensure that the Facility
Outstandings do not exceed the Maximum Facility Amount and shall pay to the
Banks all interest accrued on the amount prepaid up to and including the date on
which such prepayment occurred.     5.4   Prepayment indemnity If the Borrower
shall make a prepayment on a Business Day other than the last day of an Interest
Period, it shall pay to the Agent on behalf of the Banks such amount which is
necessary to compensate the Banks for any Break Costs incurred by the Agent or
any of the Banks as a result of the prepayment in question.     5.5  
Application of prepayments Any prepayment by the Borrower in an amount less than
the Indebtedness shall be applied in satisfaction or reduction first of any
costs and other expenses outstanding; secondly of all interest accrued with
respect to the outstanding Drawings; and thirdly of the outstanding Drawings.  
  5.6   Reborrowing of prepayments Any amount prepaid pursuant to this
Agreement, which for the avoidance of doubt shall exclude any amount prepaid
pursuant to Clause 2.4.2, Clause 2.4.3 or Clause 2.4.4, may be reborrowed in
accordance with Clause 2.2.     5.7   Selection of currency The Borrower may
from time to time select in a written notice to the Agent given not later than
11.00am on the Quotation Day for the relevant Interest Period that the Facility
shall be denominated for the next Interest Period (which may include the first
Interest Period) in an Optional Currency.

42



--------------------------------------------------------------------------------



 



  5.8   Unavailability of a currency If:

  5.8.1   a Bank notifies the Agent that the Optional Currency requested is not
readily available to it in the amount required; or     5.8.2   a Bank notifies
the Agent that to make an advance in that Optional Currency would contravene a
law or regulation applicable to it,

the Agent will promptly give notice to the Borrower to that effect. In this
event any Bank that gives notice pursuant to this Clause 5.8 will be required to
participate in the Facility during the relevant Interest Period in the Base
Currency (in an amount equal to that Bank’s proportion of the Base Currency
Amount) and its participation will be treated as a separate Facility denominated
in the Base Currency during that Interest Period.

  5.9   Change of currency If the Facility is to be denominated in different
currencies during two successive Interest Periods:

  5.9.1   the following provisions shall apply:

  (a)   if the currency for the second Interest Period is an Optional Currency,
the amount of the Facility in that Optional Currency will be calculated by the
Agent as the amount of that Optional Currency equal to the Base Currency Amount
of the Facility at the Agent’s Spot Rate of Exchange two (2) Business Days
before the first day of the second Interest Period;     (b)   if the currency
for the second Interest Period is the Base Currency, the amount of the Facility
will be equal to the Base Currency Amount;     (c)   the Borrower shall repay
the Facility on the last day of the first Interest Period in the currency in
which it was denominated for that Interest Period; and     (d)   the Banks shall
re-advance the Facility in the new currency in accordance with Clause 5.10;

  5.9.2   the Agent shall:

43



--------------------------------------------------------------------------------



 



  (a)   apply the amount to be readvanced by the Banks under Clause 5.9.1(d) (or
so much of that amount as is necessary) in or towards the purchase of an amount
in the currency in which the Facility is outstanding for the first Interest
Period; and     (b)   use the amount it purchases in or towards satisfaction of
the Borrower’s obligations under Clause 5.9.1(c);

  5.9.3   if the amount purchased by the Agent under Clause 5.9.2(a) is less
than the amount required to be repaid by the Borrower, the Agent shall promptly
notify the Borrower and the Borrower shall, on the last day of the first
Interest Period, pay an amount to the Agent (for the account of the Banks) (in
the currency of the Facility for the first Interest Period) equal to the
difference;     5.9.4   if any part of the amount to be readvanced by the Banks
under Clause 5.9.1(d) is not needed to purchase the amount required to be repaid
by the Borrower, the Agent shall promptly notify the Borrower and pay the
Borrower on the last day of the first Interest Period that part of that amount
(in the new currency).

  5.10   Same Optional Currency during successive Interest Periods If the
Facility is to be denominated in the same Optional Currency during two
successive Interest Periods, the Agent shall calculate the amount of the
Facility in the Optional Currency for the second of those Interest Periods (by
calculating the amount of Optional Currency equal to the Base Currency Amount of
the Facility at the Agent’s Spot Rate of Exchange two (2) Business Days before
the first day of the second Interest Period) and (subject to Clause 5.10.2):

  (i)   if the amount calculated is less than the existing amount of the
Facility in the Optional Currency during the first Interest Period, promptly
notify the Borrower and the Borrower shall pay to the Agent (for the account of
the Banks), on the last day of the first Interest Period, an amount equal to the
difference; or     (ii)   if the amount calculated is more than the existing
amount of the Facility in the Optional Currency during the first Interest
Period, if

44



--------------------------------------------------------------------------------



 



      no Event of Default is continuing, each Bank shall, on the last day of the
first Interest Period, pay to the Borrower through the Agent its participation
in an amount equal to the difference;

  5.11   Agent’s calculations All calculations made by the Agent under this
Clause 5 will take into account any repayment or prepayment of the Facility to
be made on the last day of the first Interest Period.

6   Interest

  6.1   Interest Periods The period during which any Drawing shall be
outstanding pursuant to this Agreement shall be divided into consecutive
Interest Periods of one, three or six months’ duration, as selected by the
Borrower by written notice to the Agent not later than 3:00 p.m. on the fourth
Business Day before the beginning of the Interest Period in question, or such
other duration as may be agreed by the Banks in their discretion. No more than
three one (1) month Interest Periods may be selected by the Borrower in each
twelve (12) month period during the Facility Period.     6.2   Beginning and end
of Interest Periods The first Interest Period in respect of each Drawing shall
begin on the Advance Date of that Drawing and shall end on the last day of the
Interest Period selected in accordance with Clause 6.1. Any subsequent Interest
Period selected in respect of each Drawing shall commence on the day following
the last day of its previous Interest Period and shall end on the last day of
its current Interest Period selected in accordance with Clause 6.1. However, in
respect of any Drawings outstanding on the Termination Date, the Interest Period
applicable to such Drawings shall end on the Termination Date.     6.3  
Interest rate During each Interest Period, interest shall accrue on each Drawing
at the rate determined by the Agent to be the aggregate of (a) the Margin (b)
LIBOR (or, if the Facility is denominated in Euro, EURIBOR, or, if the Facility
is denominated in NOK, NIBOR) and (c), if applicable, the Mandatory Cost
determined at or about 11.00 a.m. (London time) on the second Business Day prior
to the beginning of the Interest Period relating to that Drawing.     6.4  
Accrual and payment of interest During the Facility Period, interest shall
accrue from day to day, shall be calculated on the basis of a 360 day year (or,
for

45



--------------------------------------------------------------------------------



 



      any period when the Facility is denominated in Sterling on the basis of a
365 day year) and the actual number of days elapsed (or, in any circumstance
where market practice differs, in accordance with the prevailing market
practice) and shall be paid by the Borrower to the Agent on behalf of the Banks
on the last day of each Interest Period and additionally, during any Interest
Period exceeding six months, on the last day of each successive six month period
after the beginning of that Interest Period.

  6.5   Ending of Interest Periods If any Interest Period would end on a day
which is not a Business Day, that Interest Period shall end on the next
succeeding Business Day (unless the next succeeding Business Day falls in the
next calendar month, in which event the Interest Period in question shall end on
the immediately preceding Business Day).     6.6   Default Rate If an Event of
Default shall occur, the whole of the Indebtedness shall, from the date of the
occurrence of the Event of Default, bear interest up to the date of actual
payment (both before and after judgment) at the Default Rate, compounded at such
intervals as the Agent shall in its reasonable discretion determine, which
interest shall be payable from time to time by the Borrower to the Agent on
behalf of the Banks on demand.     6.7   Absence of quotations If LIBOR or, if
applicable, EURIBOR or NIBOR is to be determined by reference to the Reference
Banks but a Reference Bank does not supply a quotation by 11.00 am (London time)
in respect of LIBOR, 11.00 am (Brussels time) in respect of EURIBOR or 12.00 pm
(Oslo time) in respect NIBOR, the applicable LIBOR, EURIBOR or NIBOR shall be
determined on the basis of the quotations obtained from such other banks as may
be appointed by the Agent in consultation with the Borrower.     6.8  
Determinations conclusive Each determination of an interest rate made by the
Agent in accordance with Clause 6 shall (save in the case of manifest error or
on any question of law) be final and conclusive.

7   Fees

  7.1   The Borrower shall pay to the Agent for distribution to the Banks
Commitment Commission at the rate of forty per centum (40%) of the applicable
Margin on

46



--------------------------------------------------------------------------------



 



      any undrawn and uncancelled part of the Facility. The Commitment
Commission will accrue from day to day on the basis of a 360 day year and the
actual number of days elapsed and shall be paid quarterly in arrears from 15
March 2006 until the Commitment Termination Date with a pro rata payment being
due and payable on the Commitment Termination Date.

  7.2   The Borrower shall pay to the Agent the fees detailed in the Fee Letter.
    7.3   The Borrower shall pay to the Issuer an LC fee calculated at the rate
of the Margin on the LC Amount from time to time. The accrued LC fee is payable
quarterly in arrears and on the basis of a 360 day year and the actual number of
days elapsed.     7.4   All fees and commissions hereunder or under the Fee
Letter shall be calculated by reference to, and payable in, the Base Currency.

8   Security Documents

  8.1   As security for the repayment of the Indebtedness, the Borrower will
execute and deliver to the Agent or cause to be executed and delivered to the
Agent, on or before the first Advance Date, the following Security Documents in
such forms and containing such terms and conditions as the Agent requires:-

  8.1.1   the Mortgages the first preferred naval mortgages over each of the
Vessels executed by the Borrower.     8.1.2   the Assignments the assignments of
the Insurances and Requisition Compensation in respect of each of the Vessels
executed by the Borrower.

9   Agency and Trust

  9.1   Appointment Each of the Finance Parties appoints the Agent its agent for
the purpose of administering the Facility and the Security Documents and
authorises the Agent and its directors, officers, employees and agents acting on
the instructions from time to time of the Majority Banks, and subject to Clauses
9.4 and 9.19, to execute the Security Documents on its behalf and to exercise
all rights, powers, discretions and remedies vested in the Banks under or
pursuant to the Security Documents, together with all powers reasonably
incidental to them.

47



--------------------------------------------------------------------------------



 



  9.2   Authority Each of the Finance Parties irrevocably authorises the Agent,
acting on the instructions from time to time of the Majority Banks (save where
the terms of any Security Document expressly require the instructions of all of
the Banks):-

  9.2.1   to give or withhold any consents or approvals; and     9.2.2   to
exercise, or refrain from exercising, any discretions; and     9.2.3   to
collect, receive, release or pay any money;

      under or pursuant to any of the Security Documents. The Agent shall have
no duties or responsibilities as agent or as security trustee other than those
expressly conferred on it by the Security Documents and shall not be obliged to
act on any instructions if to do so would, in the opinion of the Agent, be
contrary to any provision of the Security Documents or to any law, or would
expose the Agent to any actual or potential liability to any third party.

  9.3   Trust The Agent agrees and declares, and each of the Banks acknowledges,
that, subject to the terms and conditions of this Clause, the Agent holds the
Trust Property on trust for (i) the Banks, in accordance with their respective
Proportionate Shares and (ii) the Issuer absolutely. Each of the Finance Parties
agrees that the obligations, rights and benefits vested in the Agent in its
capacity as security trustee shall be performed and exercised in accordance with
this Clause. The Agent in its capacity as security trustee shall have the
benefit of all of the provisions of this Agreement benefiting it in its capacity
as agent for the Finance Parties, and all the powers and discretions conferred
on trustees by the Trustee Act 1925 (to the extent not inconsistent with this
Agreement). In addition:-

  9.3.1   the Agent (and any attorney, agent or delegate of the Agent) may
indemnify itself or himself out of the Trust Property against all liabilities,
costs, fees, damages, charges, losses and expenses sustained or incurred by it
or him in relation to the taking or holding of any of the Trust Property or in
connection with the exercise or purported exercise of the rights, trusts, powers
and discretions vested in the Agent or any other such person by or pursuant to
the Security Documents or in respect of anything else done or omitted to be done
in any way relating

48



--------------------------------------------------------------------------------



 



      to the Security Documents other than as a result of its gross negligence
or wilful misconduct; and     9.3.2   the Finance Parties acknowledge that the
Agent shall be under no obligation to insure any property nor to require any
other person to insure any property and shall not be responsible for any loss
which may be suffered by any person as a result of the lack or insufficiency of
any insurance; and     9.3.3   the Agent and the Finance Parties agree that the
perpetuity period applicable to the trusts declared by this Agreement shall be
the period of eighty years from the Execution Date.

  9.4   Limitations on authority Except with the prior written consent of each
of the Banks, the Agent shall not be entitled to :-

  9.4.1   release or vary any security given for the Borrower’s obligations
under this Agreement; nor     9.4.2   agree to waive the payment of any sum of
money payable by any of the Security Parties under the Security Documents; nor  
  9.4.3   change the meaning of the expression “Majority Banks”; nor     9.4.4  
exercise, or refrain from exercising, any discretion, or give or withhold any
consent, the exercise or giving of which is, by the terms of this Agreement,
expressly reserved to the Banks; nor     9.4.5   extend the due date for the
payment of any sum of money payable by any of the Security Parties under the
Security Documents; nor     9.4.6   take or refrain from taking any step if the
effect of such action or inaction may lead to the increase of the obligations of
a Bank under any of the Security Documents; nor     9.4.7   agree to change the
currency in which any sum is payable under the Security Documents; nor     9.4.8
  agree to amend this Clause 9.4; nor

49



--------------------------------------------------------------------------------



 



  9.4.9   agree to reduce the rate under the definitions of “Margin” “Commitment
Commission” or “Default Rate”.

  9.5   Liability Neither the Agent nor any of its directors, officers,
employees or agents shall be liable to any of the other Finance Parties for
anything done or omitted to be done by the Agent under or in connection with the
Security Documents unless as a result of the Agent’s wilful misconduct or gross
negligence.     9.6   Acknowledgement Each of the Finance Parties (other than
the Agent) acknowledges that:-

  9.6.1   it has not relied on any representation made by the Agent or any of
the Agent’s directors, officers, employees or agents or by any other person
acting or purporting to act on behalf of the Agent to induce it to enter into
any of the Security Documents;     9.6.2   it has made and will continue to make
without reliance on the Agent, and based on such documents and other evidence as
it considers appropriate, its own independent investigation of the financial
condition and affairs of the Security Parties in connection with the making and
continuation of the Facility;     9.6.3   it has made its own appraisal of the
creditworthiness of the Security Parties;     9.6.4   the Agent shall not have
any duty or responsibility at any time to provide it with any credit or other
information relating to any of the Security Parties unless that information is
received by the Agent pursuant to the express terms of the Security Documents.

      Each of the Finance Parties (other than the Agent) agrees that it will not
assert nor seek to assert against any director, officer, employee or agent of
the Agent or against any other person acting or purporting to act on behalf of
the Agent any claim which it might have against them in respect of any of the
matters referred to in this Clause.

  9.7   Limitations on responsibility The Agent shall have no responsibility to
any of the Security Parties or to any of the other Finance Parties on account
of:-

50



--------------------------------------------------------------------------------



 



  9.7.1   the failure of any of the Finance Parties or of any of the Security
Parties to perform any of their respective obligations under the Security
Documents;     9.7.2   the financial condition of any of the Security Parties;  
  9.7.3   the completeness or accuracy of any statements, representations or
warranties made in or pursuant to any of the Security Documents, or in or
pursuant to any document delivered pursuant to or in connection with any of the
Security Documents;     9.7.4   the negotiation, execution, effectiveness,
genuineness, validity, enforceability, admissibility in evidence or sufficiency
of any of the Security Documents or of any document executed or delivered
pursuant to or in connection with any of the Security Documents.

  9.8   The Agent’s rights The Agent may:-

  9.8.1   assume that all representations or warranties made or deemed repeated
by any of the Security Parties in or pursuant to any of the Security Documents
are true and complete, unless, in its capacity as the Agent, it has acquired
actual knowledge to the contrary; and     9.8.2   assume that no Event of
Default or Potential Event of Default has occurred unless, in its capacity as
the Agent, it has acquired actual knowledge to the contrary; and     9.8.3  
rely on any document or Communication believed by it to be genuine; and    
9.8.4   rely as to legal or other professional matters on opinions and
statements of any legal or other professional advisers selected or approved by
it; and     9.8.5   rely as to any factual matters which might reasonably be
expected to be within the knowledge of any of the Security Parties on a
certificate signed by or on behalf of that Security Party; and

51



--------------------------------------------------------------------------------



 



  9.8.6   refrain from exercising any right, power, discretion or remedy unless
and until instructed to exercise that right, power, discretion or remedy and as
to the manner of its exercise by the Banks (or, where applicable, by the
Majority Banks) and unless and until the Agent has received from the Banks any
payment which the Agent may require on account of, or any security which the
Agent may require for, any costs, claims, expenses (including legal and other
professional fees) and liabilities which it considers it may incur or sustain in
complying with those instructions.

  9.9   The Agent’s duties The Agent shall:-

  9.9.1   if requested in writing to do so by a Bank, make enquiry and advise
the Banks as to the performance or observance of any of the provisions of the
Security Documents by any of the Security Parties or as to the existence of an
Event of Default; and     9.9.2   inform the Banks promptly of any Event of
Default of which the Agent has actual knowledge.

  9.10   No deemed knowledge The Agent shall not be deemed to have actual
knowledge of the falsehood or incompleteness of any representation or warranty
made or deemed repeated by any of the Security Parties or actual knowledge of
the occurrence of any Event of Default or Potential Event of Default unless a
Bank or any of the Security Parties shall have given written notice thereof to
the Agent.     9.11   Other business The Agent may, without any liability to
account to the Banks, generally engage in any kind of banking or trust business
with any of the Security Parties or any of their respective Subsidiaries or
associated companies or with a Bank as if it were not the Agent.     9.12  
Agent’s Indemnity The Banks shall, promptly on the Agent’s request, reimburse
the Agent in their respective Proportionate Shares, for, and keep the Agent
fully indemnified in respect of:-

  9.12.1   all amounts payable by the Borrower to the Agent pursuant to Clause
17 (other than under Clauses 17.3 and 17.4) to the extent that those amounts are
not paid by the Borrower;

52



--------------------------------------------------------------------------------



 



  9.12.2   all liabilities, damages, costs and claims sustained or incurred by
the Agent in connection with the Security Documents, or the performance of its
duties and obligations, or the exercise of its rights, powers, discretions or
remedies under or pursuant to any of the Security Documents; or in connection
with any action taken or omitted by the Agent under or pursuant to any of the
Security Documents, unless in any case those liabilities, damages, costs or
claims arise solely from the Agent’s wilful misconduct or gross negligence.

  9.13   Employment of agents In performing its duties and exercising its
rights, powers, discretions and remedies under or pursuant to the Security
Documents, the Agent shall be entitled to employ and pay agents to do anything
which the Agent is empowered to do under or pursuant to the Security Documents
(including the receipt of money and documents and the payment of money) and to
act or refrain from taking action in reliance on the opinion of, or advice or
information obtained from, any lawyer, banker, broker, accountant, valuer or any
other person believed by the Agent in good faith to be competent to give such
opinion, advice or information.     9.14   Distribution of payments The Agent
shall pay promptly to the order of (i) each of the Banks that Bank’s
Proportionate Share and (ii) the Issuer any amount to which the Issuer is
entitled of every sum of money received by the Agent pursuant to the Security
Documents (with the exception of any amounts payable pursuant to Clause 7 and
any amounts which, by the terms of the Security Documents, are paid to the Agent
for the account of the Agent alone or specifically for the account of one or
more of the Finance Parties) and until so paid such amount shall be held by the
Agent on trust absolutely for that Finance Party.     9.15   Reimbursement The
Agent shall have no liability to pay any sum to another Party until it has
itself received payment of that sum. If, however, the Agent does pay any sum to
a Party on account of any amount prospectively due to it pursuant to Clause 9.14
or otherwise before it has itself received payment of that amount, and the Agent
does not in fact receive payment within five Business Days after the date on
which that payment was required to be made by the terms of the Security
Documents, the recipient will, on demand by the Agent, refund to the

53



--------------------------------------------------------------------------------



 



      Agent an amount equal to the amount received by it, together with an
amount sufficient to reimburse the Agent for the cost of money for funding the
amount in question during the period beginning on the date on which that amount
was required to be paid by the terms of the Security Documents and ending on the
date on which the Agent receives reimbursement.     9.16   Redistribution of
payments Unless otherwise agreed between the Finance Parties, if at any time a
Finance Party receives or recovers by way of set-off, the exercise of any lien
or otherwise other than from any assignee or transferee of or sub-participant in
that Bank’s Commitment, an amount greater than either (i) that Bank’s
Proportionate Share of any sum due from any of the Security Parties under the
Security Documents or (ii) an amount greater than the amount outstanding and due
to the Issuer under an LC (the amount of the excess being referred to in this
Clause as the “Excess Amount”) then:-

  9.16.1   that Finance Party shall promptly notify the Agent (which shall
promptly notify each other Finance Party);     9.16.2   that Finance Party shall
pay to the Agent an amount equal to the Excess Amount within ten days of its
receipt or recovery of the Excess Amount; and     9.16.3   the Agent shall treat
that payment as if it were a payment by the Security Party in question on
account of the sum owed to the Finance Parties as aforesaid and shall account to
the Finance Parties in respect of the Excess Amount in accordance with the
provisions of this Clause.

      However, if a Finance Party has commenced any Proceedings to recover sums
owing to it under the Security Documents and, as a result of, or in connection
with, those Proceedings has received an Excess Amount, the Agent shall not
distribute any of that Excess Amount to any other Finance Party which had been
notified of the Proceedings and had the legal right to, but did not, join those
Proceedings or commence and diligently prosecute separate Proceedings to enforce
its rights in the same or another court.     9.17   Rescission of Excess Amount
If all or any part of any Excess Amount is rescinded or must otherwise be
restored to any of the Security Parties or to any

54



--------------------------------------------------------------------------------



 



      other third party, the Finance Parties which have received any part of
that Excess Amount by way of distribution from the Agent pursuant to Clause 9.16
shall repay to the Agent for the account of the Finance Party which originally
received or recovered the Excess Amount, the amount which shall be necessary to
ensure that (i) all of the Banks share rateably in accordance with their
Proportionate Shares and (ii) the Issuer in the amount of the receipt or payment
retained, together with interest on that amount at a rate equivalent to that (if
any) paid by the Finance Party receiving or recovering the Excess Amount to the
person to whom that Finance Party is liable to make payment in respect of such
amount, and Clause 9.16.3 shall apply only to the retained amount.

  9.18   Proceedings Each of the Finance Parties shall notify one another of the
proposed commencement of any Proceedings under any of the Security Documents
prior to their commencement. No such Proceedings may be commenced without the
prior written consent of the Majority Banks.     9.19   Instructions Where the
Agent is authorised or directed to act or refrain from acting in accordance with
the instructions of the Banks, or of the Majority Banks where applicable, each
of the Banks shall provide the Agent with instructions within five (5) Business
Days of the Agent’s written request or such shorter period as the Agent may
reasonably specify. If a Bank does not provide the Agent with instructions
within that period, (i) that Bank shall be bound by the decision of the Agent,
(ii) that Bank shall have no vote for the purposes of this Clause and (iii) the
combined Proportionate Shares of the other Banks who provided such instructions
shall be deemed to contribute 100%. Nothing in this Clause shall limit the right
of the Agent to take, or refrain from taking, any action without obtaining the
instructions of the Banks if the Agent in its discretion considers it necessary
or appropriate to take, or refrain from taking, such action in order to preserve
the rights of the Banks under or in connection with the Security Documents. In
that event, the Agent will notify the Banks of the action taken by it as soon as
reasonably practicable, and the Banks agree to ratify any action taken by the
Agent pursuant to this Clause.     9.20   Communications Any Communication under
this Clause shall be given, delivered, made or served, in the case of the Agent
(in its capacity as Agent, Issuer, or as one of the Banks), and in the case of
the other Finance Parties, at the

55



--------------------------------------------------------------------------------



 



      address indicated in Schedule 1 or such other addresses as shall be duly
notified in writing to the Agent on behalf of the Banks.     9.21   Payments All
amounts payable to a Finance Party under this Clause shall be paid to such
account at such bank as that Finance Party may from time to time direct in
writing to the Agent.     9.22   Retirement Subject to a successor being
appointed in accordance with this Clause, the Agent may retire as agent and/or
security trustee at any time without assigning any reason by giving to the
Borrower and the other Finance Parties notice of its intention to do so, in
which event the following shall apply:-

  9.22.1   with the consent of the Borrower, not to be unreasonably withheld,
the other Finance Parties may within thirty days after the date of the Agent’s
notice appoint a successor to act as agent and/or security trustee or, if they
fail to do so with the consent of the Borrower, not to be unreasonably withheld,
the Agent may appoint any other bank or financial institution as its successor;
    9.22.2   the resignation of the Agent shall take effect simultaneously with
the appointment of its successor on written notice of that appointment being
given to the Borrower and the other Finance Parties;     9.22.3   the Agent
shall thereupon be discharged from all further obligations as agent and/or
security trustee but shall remain entitled to the benefit of the provisions of
this Clause;     9.22.4   the Agent’s successor and each of the other parties to
this Agreement shall have the same rights and obligations amongst themselves as
they would have had if that successor had been a party to this Agreement.

  9.23   No fiduciary relationship Except as provided in Clauses 9.3 and 9.14,
the Agent shall not have any fiduciary relationship with or be deemed to be a
trustee of or for any other Finance Party and nothing contained in any of the
Security Documents shall constitute a partnership between any two or more Banks
or between the Agent and any other Finance Party.

56



--------------------------------------------------------------------------------



 



  9.24   Issuer’s Indemnity The Banks shall, promptly on the Issuer’s request,
reimburse the Issuer in their respective Proportionate Shares, for, and keep the
Issuer fully indemnified in respect of:-

  9.24.1   all amounts payable by the Borrower to the Issuer pursuant to Clause
2.12 to the extent that those amounts are not paid by the Borrower;     9.24.2  
all liabilities, damages, costs and claims sustained or incurred by the Issuer
in connection with any LC, or the performance of its duties and obligations, or
the exercise of its rights, powers, discretions or remedies under or pursuant to
any LC; or in connection with any action taken or omitted by the Issuer under or
pursuant to any LC, unless in any case those liabilities, damages, costs or
claims arise solely from the Issuer’s wilful misconduct or gross negligence.

  9.25   The Agent as a Bank The expression “the Banks” when used in the
Security Documents includes the Agent in its capacity as one of the Banks. The
Agent shall be entitled to exercise its rights, powers, discretions and remedies
under or pursuant to the Security Documents in its capacity as one of the Banks
in the same manner as any other Bank and as if it were not also the Agent.    
9.26   The Agent as security trustee Unless the context otherwise requires, the
expression “the Agent” when used in the Security Documents includes the Agent
acting in its capacities both as agent and security trustee.

10   Covenants       The Borrower covenants with the Finance Parties in the
following terms.

  10.1   Negative covenants         The Borrower will not:-

  10.1.1   no third party rights without the Majority Banks’ prior written
consent, create or permit to arise or continue any Encumbrance on or over all or
any part of the Vessels or their respective Insurances except for Permitted
Liens; nor

57



--------------------------------------------------------------------------------



 



  10.1.2   no other business materially change the nature of their business from
that of acting as a holding company as carried on as at the Execution Date and
shall procure that there is no material change in the nature of the business of
the Group as a whole from that advised to the Agent of the date of this
Agreement; nor     10.1.3   merger or amalgamation without the prior written
consent of the Majority Banks, permit any merger or amalgamation; nor     10.1.4
  no change in management permit anyone other than the Manager to be appointed
as commercial or technical managers of the Vessels, nor permit any material
variation of the arrangements for the commercial or technical management of the
Vessels, nor permit the Manager to sub-contract or delegate a material part of
the commercial or technical management of any Vessel to any third party.

  10.2   Positive covenants

  10.2.1   Financial statements The Borrower shall supply to the Agent

  (a)   as soon as the same become available, but in any event within one
hundred and fifty (150) days after the end of each of its financial years, its
audited consolidated financial statements for that financial year;     (b)   as
soon as the same become available, but in any event within sixty (60) days of
the end of its second quarter in each of its financial years, unaudited
consolidated financial statements for that half year;     (c)   as soon as they
become available, but in any event within one hundred and fifty (150) days after
the end of each of its financial years, consolidated financial forecasts for the
following two financial years.

  10.2.2   Requirements as to financial statements Each set of financial
statements delivered by the Borrower under Clause 10.2.1:

58



--------------------------------------------------------------------------------



 



  (a)   shall be certified by an officer of the Borrower to the best of its
knowledge and belief as fairly representing its financial condition as at the
date as at which those financial statements were drawn up; and     (b)   shall
be prepared using GAAP, accounting practices and financial reference periods
consistently applied unless, in relation to any set of financial statements, the
Borrower notifies the Agent that there has been a change in GAAP, the accounting
practices or reference periods and the Borrower’s auditors deliver to the Agent:

  (i)   a description of any change necessary for those financial statements to
reflect the GAAP, accounting practices and reference periods upon which the
previous financial statements were prepared; and     (ii)   sufficient
information, in form and substance as may be reasonably required by the Agent,
to enable the Agent to make an accurate comparison between the financial
position indicated in those financial statements and that indicated in the
previous financial statements.

  10.2.3   Information: miscellaneous The Borrower shall supply to the Agent:

  (a)   all documents dispatched by the Borrower to its creditors generally at
the same time as they are dispatched;     (b)   promptly upon becoming aware of
them, details of any litigation, arbitration or administrative proceedings which
are current, threatened or pending against any Security Party, and which might,
if adversely determined, have a Material Adverse Effect on the ability of a
Security Party to perform its obligations under the Security Documents or on the
validity or enforceability of any of the Security Documents; and     (c)  
promptly, such further information regarding the financial condition, business
and operations of any Security Party as the

59



--------------------------------------------------------------------------------



 



      Agent may reasonably request including, without limitation, cash flow
analyses and details of the operating costs of each Vessel.

  10.2.4   Notification of default

  (a)   The Borrower shall notify the Agent of any Default (and the steps, if
any, being taken to remedy it) promptly upon becoming aware of its occurrence.  
  (b)   Promptly upon a request by the Agent, the Borrower shall supply to the
Agent a certificate signed by two of its directors or senior officers on its
behalf certifying to the best of their knowledge and belief that no Default is
continuing (or if a Default is continuing, specifying the Default and the steps,
if any, being taken to remedy it).

  10.2.5   “Know your customer” checks If:

  (a)   the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;     (b)   any change in the status of the Borrower after the
date of this Agreement; or     (c)   a proposed assignment or transfer by a Bank
of any of its rights and obligations under this Agreement to a party that is not
a Bank prior to such assignment or transfer,

    obliges the Agent or any Bank (or, in the case of (c) above, any prospective
new Bank) to comply with “know your customer” or similar identification
procedures in circumstances where the necessary information is not already
available to it, the Borrower shall promptly upon the request of the Agent or
any Bank supply, or procure the supply of, such documentation and other evidence
as is reasonably requested by the Agent (for itself or on behalf of any Bank) or
any Bank for itself (or, in the case of (c) above, on behalf of any prospective
new Bank) in order for the Agent or that Bank (or, in the case of (c) above, any
prospective

60



--------------------------------------------------------------------------------



 



      new Bank) to carry out and be satisfied it has complied with all necessary
“know your customer” or other similar checks under all applicable laws and
regulations pursuant to the transactions contemplated in the Security Documents.

  10.2.6   Pari Passu The Borrower shall ensure that its obligations under this
Agreement shall at all times rank at least pari passu with all of its other
present and future unsecured and unsubordinated indebtedness with the exception
of any obligations which are mandatorily preferred by any applicable laws to
companies generally and not by contract.     10.2.7   Corporate Existence The
Borrower shall ensure that throughout the Facility Period each of the Security
Parties shall (i) remain duly formed and validly existing under the laws of its
respective jurisdiction of incorporation (ii) remain authorised to do business
in the jurisdiction in which it transacts its business (iii) continue to have
the power to carry on its business as it is now being conducted and to enter
into and perform its obligations under the Security Documents to which it is a
party and (iv) continue to comply with all laws, statutory, regulatory and other
requirements relative to its business which could reasonably be expected to have
a Material Adverse Effect on its business, assets or operations, financial or
otherwise.     10.2.8   Admissibility In Evidence The Borrower shall obtain all
necessary authorisations, consents, approvals, licences, exemptions, filings,
registrations, recordings and notarisations required or advisable in connection
with the admissibility in evidence of the Security Documents or any of them in
Proceedings in England or any other jurisdiction in which Proceedings have been
commenced.     10.2.9   Registration of Vessels The Borrower undertakes to
maintain the registration of the Vessels under the flag indicated in Schedule 2,
or such other flag requested by the Borrower and is consented to by the Banks
(such consent not to be unreasonably withheld), for the duration of the Facility
Period.

61



--------------------------------------------------------------------------------



 



  10.2.10   Classification The Borrower shall ensure that each Vessel maintains
the highest classification required for the purpose of the relevant trade of
such Vessel which shall be with a Pre-Approved Classification Society or such
other society as may be acceptable to the Agent, in each case, free from any
overdue recommendations and conditions affecting the class of that Vessel.    
10.2.11   Compliance with Applicable Laws The Borrower shall comply with all
applicable laws to which it may be subject.     10.2.12   Inspection of records
The Borrower will permit the inspection of its financial records and accounts on
reasonable notice from time to time during business hours by the Agent or its
nominee.     10.2.13   Valuations The Borrower will deliver to the Agent:

  (a)   a Valuation of each of the Vessels on the due date for delivery of the
six monthly Compliance Certificate (which shall be at the expense of the
Borrower); and     (b)   on such other occasions as the Agent may reasonably
request (which shall be at the expense of the Agent).

  10.2.14   Financial covenants Throughout the Facility Period the Borrower
shall:-

  (i)   maintain a ratio of Total Shareholder Equity to Total Assets of at least
thirty five per cent. (35%); and     (ii)   maintain a ratio of EBITDA to
Interest Expense of no less than 2.25:1.00.

  10.2.15   Compliance Certificates The Borrower will produce a Compliance
Certificate with each set of audited consolidated annual accounts and each set
of unaudited consolidated six monthly accounts.     10.2.16   “Additional
security If and so often as the aggregate of:

  (i)   the Valuations of the Vessels; and

62



--------------------------------------------------------------------------------



 



  (ii)   the value of any additional security acceptable to the Agent in its
absolute discretion for the time being provided to the Banks (or to the Agent on
their behalf) pursuant to this Clause (the “Collateral”)

      shall be less than one hundred and forty per cent (140%) of the amount of
the aggregate of the Facility Outstandings and the LC Amount (each being a
“Relevant Percentage”) the Borrower will, within thirty days of the request of
the Agent to do so, at the Borrower’s option:-

  (a)   pay to the Agent or to its nominee a cash deposit in the amount of the
shortfall to be secured in favour of the Banks (or of the Agent on their behalf)
as additional security for the payment of the Indebtedness; or     (b)   give to
the Banks (or to the Agent on their behalf) other additional security as
proposed by the Borrower in amount and form acceptable to the Banks in their
reasonable discretion, acting in good faith; or     (c)   prepay the amount of
the Indebtedness which will ensure that the Collateral is not less than the
Relevant Percentage.

      Clauses 5.3, 5.4, 5.5 and 5.6 shall apply, mutatis mutandis, to any
prepayment made pursuant to this Clause and the value of any additional security
provided pursuant to this Clause shall be determined by the Agent in its
discretion after consultation with the Majority Banks. Where the Borrower has
provided additional security pursuant to this Clause, the Borrower may obtain
new Valuations (at the Borrower’s expense) on a date falling not earlier than
three (3) months after the date such additional security was provided. If the
aggregate amount of the Collateral reflecting the new Valuations of the Vessels
(the “New Security Amount”) is greater than the Relevant Percentage then,
provided no Event of Default has occurred and is continuing, the Agent shall
release to the Borrower, upon the Borrower’s written request and at the
Borrower’s expense, any part of the additional security as the Borrower shall
select with the consent of the Agent (such consent not to be unreasonably

63



--------------------------------------------------------------------------------



 



      withheld), such that after its release the New Security Amount will be at
least equal to the Relevant Percentage.     10.2.17   Subsidiaries Throughout
the Facility Period the Borrower shall ensure that each of Gulf Offshore N.S.
Limited and GulfMark Rederi AS remain wholly owned subsidiaries of the Borrower,
unless a change of ownership of Gulf Offshore N.S. Limited or GulfMark Rederi AS
(as the case may be) is approved in writing by the Banks.     10.2.18   US
Filings The Borrower shall permit the Agent to undertake the filing of all such
UCC financing statements as may be requested to be filed in one or more
registries within the States of Delaware, Texas and District of Columbia which
in the judgment of the Agent are necessary in order to perfect the security
interests in favour of the Agent created by the Assignments entered into by the
Borrower.

11   Earnings

  11.1   Remittance of Earnings The Borrower shall procure that all Net Earnings
and any Requisition Compensation are paid to the Earnings Account or to such
other account(s) as the Agent shall from time to time specify by notice in
writing to the Borrower to begin as of no later than 30 June 2006 or such later
date as the Banks shall agree.     11.2   Earnings Account The Borrower shall
maintain the Earnings Account with the Agent for the duration of the Facility
Period free of Encumbrances and rights of set off except for Permitted Liens and
those Encumbrances and rights of set off created by or under the Security
Documents.

12   Events Of Default

  12.1   The Agent’s rights If any of the events set out in Clause 12.2 occurs,
the Agent may at its discretion (and, on the instructions of the Majority Banks,
will):

  12.1.1   by notice to the Borrower declare the Banks to be under no further
obligation to the Borrower under or pursuant to this Agreement and may (and, on
the instructions of the Majority Banks, will) declare all or any part of the
Indebtedness (including such unpaid interest as shall have

64



--------------------------------------------------------------------------------



 



      accrued and any Break Costs incurred by the Finance Parties) to be
immediately payable, whereupon the Indebtedness (or the part of the Indebtedness
referred to in the Agent’s notice) shall immediately become due and payable
without any further demand or notice of any kind; and/or     12.1.2   declare
that any undrawn portion of the Facility shall be cancelled, whereupon the same
shall be cancelled and the corresponding Commitment of each Bank shall be
reduced to zero; and/or     12.1.3   require cash cover for the LC Amount;
and/or     12.1.4   exercise any rights and remedies in existence or arising
under the Security Documents.

  12.2   Events of Default The events referred to in Clause 12.1 are:-

  12.2.1   payment default if the Borrower defaults in the payment of any part
of the Indebtedness when due PROVIDED ALWAYS that if the Borrower can
demonstrate to the reasonable satisfaction of the Agent that it has given all
necessary instructions to effect payment and the non-receipt thereof is
attributable to an error in the banking system, such Event of Default shall only
occur two (2) Business Days after such payment fell due; or     12.2.2   other
default if any of the Security Parties fails to observe or perform any of the
covenants, conditions, undertakings, agreements or obligations on its part
contained in any of the Security Documents or shall in any other way be in
breach of any of the Security Documents and such default (if in the reasonable
opinion of the Majority Banks capable of remedy) is not remedied within fifteen
(15) Business Days after notice of the default has been given to the Borrower;
or     12.2.3   misrepresentation or breach of warranty if any representation,
warranty or statement made, deemed to be made, or repeated under any of the
Security Documents or in any accounts, certificate, notice instrument, written
statement or opinion delivered by a Security Party under or in connection with
any Security Document is incorrect or

65



--------------------------------------------------------------------------------



 



      misleading in any material respect when made, deemed to be made or
repeated; or

  12.2.4   execution if a distress or execution or other process of a court or
authority not covered by insurance is levied on any of the property of any of
the Security Parties before or after final judgment or by order of any competent
court or authority for an amount in excess of one million Dollars ($1,000,000)
or its equivalent in any other currency and is not satisfied or stayed (with a
view to being contested in good faith) within fourteen days of levy or any other
applicable cure period (if longer); or     12.2.5   insolvency events if any of
the Security Parties:-

  (a)   resolves to appoint, or applies for, or consents to the appointment of,
a receiver, administrative receiver, trustee, administrator or liquidator of
itself or of all or part of its assets; or     (b)   is unable or admits its
inability to pay its debts as they fall due; or     (c)   makes a general
assignment for the benefit of creditors; or     (d)   ceases trading or
threatens to cease trading; or     (e)   has appointed an Inspector under the
Companies Act 1985 or any statutory provision which the Agent in its discretion
considers analogous thereto; or

  12.2.6   insolvency proceedings if any proceedings are commenced or
threatened, or any order or judgment is given by any court, for the bankruptcy,
liquidation, winding up, administration or re-organisation of any of the
Security Parties or for the appointment of a receiver, administrative receiver,
administrator, liquidator or trustee of any of the Security Parties or of all or
any material part of the assets of any of the Security Parties or if any person
appoints or purports to appoint such receiver, administrative receiver,
administrator, liquidator or trustee which proceeding is not discharged within
fifteen (15) days of its commencement; or

66



--------------------------------------------------------------------------------



 



  12.2.7   impossibility or illegality unless covered by Clause 15.7, if any
event occurs which would, or would with the passage of time, render performance
of any of the Security Documents impossible, unlawful or unenforceable by the
Banks or the Agent; or     12.2.8   conditions subsequent if any of the
conditions set out in Clause 3.4 is not satisfied within the time reasonably
required by the Agent; or     12.2.9   revocation or modification of consents
etc. if any material consent, licence, approval or authorisation which is now or
which at any time during the Facility Period becomes necessary to enable any of
the Security Parties to comply with any of their obligations in or pursuant to
any of the Security Documents is revoked, withdrawn or withheld, or modified in
a manner which the Agent reasonably considers is, or may be, prejudicial to the
interests of the Banks in a material manner, or any material consent, licence,
approval or authorisation ceases to remain in full force and effect; or    
12.2.10   curtailment of business if the business of any of the Security Parties
is wholly or materially curtailed by any intervention by or under authority of
any government, or if all or a substantial part of the undertaking, property or
assets of any of the Security Parties is seized, nationalised, expropriated or
compulsorily acquired by or under authority of any government or any Security
Party disposes or threatens to dispose of a substantial part of its business or
assets; or     12.2.11   acceleration of other indebtedness if any Financial
Indebtedness of any of the Security Parties or any Material Subsidiary becomes
due or capable of being declared due prior to its stated maturity by reason of
default on the part of that Security Party or Material Subsidiary (as the case
may be), or is not repaid or satisfied on the due date for its repayment or any
such other loan, guarantee or indebtedness becomes enforceable save for amounts
of less than one million Dollars ($1,000,000) in aggregate, or its equivalent in
any other currency; or

67



--------------------------------------------------------------------------------



 



  12.2.12   reduction of capital if any of the Security Parties reduces its
authorised or issued or subscribed capital except as part of a share buy-back,
whilst solvent, by the Borrower; or     12.2.13   challenge to registration if
the registration of any Vessel or any Mortgage becomes void or voidable or
liable to cancellation or termination; or     12.2.14   war if the country of
registration of any Vessel becomes involved in war involving another sovereign
state (whether or not declared) or civil war or is occupied by any other power
and the Agent reasonably considers that, as a result, the security conferred by
the Security Documents is materially prejudiced; or     12.2.15   material
adverse change etc. if any thing is done or permitted or omitted to be done by
any of the Security Parties or any Material Subsidiary which in the reasonable
opinion of the Majority Banks has a Material Adverse Effect or if there occurs
(in the reasonable opinion of the Majority Banks) any material adverse change in
the business, affairs or financial condition of any of the Security Parties or
any Material Subsidiary from that pertaining at the date of this Agreement; or  
  12.2.16   final judgements if any of the Security Parties fails to comply with
any non appealable court order or fails to pay a final unappealable judgment
against it which remains unsettled for fifteen (15) Business Days; or    
12.2.17   loss of stock market listing if the Borrower ceases to be listed on
the New York Stock Exchange or another recognised stock exchange for more than
fifteen (15) Business Days; or     12.2.18   similar event any event occurs
which, under the laws of any jurisdiction, has a similar or analogous effect to
any of those events mentioned in Clauses 12.2.4, 12.2.5 and 12.2.6; or    
12.2.19   environmental matters

  (a)   any Environmental Claim is pending or made against the Borrower or any
of the Borrower’s Environmental Affiliates or in

68



--------------------------------------------------------------------------------



 



      connection with a Vessel, where such Environmental Claim has a Material
Adverse Effect, where such Environmental Claim is not covered by the Insurances.

  (b)   any actual Environmental Incident occurs in connection with a Vessel,
where such Environmental Incident has a Material Adverse Effect, where such
Environmental Claim is not covered by the Insurances; or

  12.2.20   repudiation Any Security Party repudiates any Security Document to
which it is a party or does or causes to be done any act or thing evidencing an
intention to repudiate any such Security Documents.

13   Set-Off and Lien

  13.1   Set-off The Borrower irrevocably authorises each of the Finance Parties
at any time after all or any part of the Indebtedness shall have become due and
payable to set off without notice any liability of the Borrower to any of the
Finance Parties (whether present or actual, and irrespective of the branch or
office, currency or place of payment) against any credit balance from time to
time standing on any account of the Borrower (whether current or otherwise and
whether or not subject to notice) with any branch of any of the Finance Parties
in or towards satisfaction of the Indebtedness and, in the name of that Finance
Party or the Borrower, to do all acts (including, without limitation, converting
or exchanging any currency) and execute all documents which may be required to
effect such application.     13.2   Lien If an Event of Default has occurred and
is continuing, unremedied or unwaived, each Finance Party shall have a lien on
and be entitled to retain and realise as additional security for the repayment
of the Indebtedness any cheques, drafts, bills, notes or negotiable or
non-negotiable instruments and any stocks, shares or marketable or other
securities and property of any kind of the Borrower (or of that Finance Party as
agent or nominee of the Borrower) from time to time held by that Finance Party,
whether for safe custody or otherwise.     13.3   Restrictions on withdrawal
Despite any term to the contrary in relation to any deposit or credit balance at
any time on any account of the Borrower with any of the Finance Parties, no such
deposit or balance shall be repayable or capable of

69



--------------------------------------------------------------------------------



 



      being assigned, mortgaged, charged or otherwise disposed of or dealt with
by the Borrower after an Event of Default has occurred and while such Event of
Default is continuing unremedied or unwaived, but any Finance Party may from
time to time permit the withdrawal of all or any part of any such deposit or
balance without affecting the continued application of this Clause.

  13.4   Application Whilst an Event of Default is continuing unremedied or
unwaived, the Borrower irrevocably authorises the Agent to apply all sums which
the Agent may receive:-

  13.4.1   pursuant to a sale or other disposition of a Vessel or any right,
title or interest in a Vessel; or     13.4.2   by way of payment to the Agent of
any sum in respect of the Insurances or Requisition Compensation of a Vessel; or
    13.4.3   otherwise arising under or in connection with any of the Security
Documents

      in or towards satisfaction, or by way of retention on account, of the
Indebtedness, in such manner as the Agent may in its discretion determine
PROVIDED THAT any part of the Indebtedness arising out of the LCs shall rank
pari passu with every other part of the Indebtedness.

14   Assignment and Sub-Participation

  14.1   Right to assign Each of the Banks may assign or transfer all or any of
its rights under or pursuant to the Security Documents or assign or grant
sub-participations in all or any part of its Commitment (i) to any other branch
or affiliate of that Bank or to another Bank or (ii) with the prior written
consent of the Agent, the Issuer and the Borrower (which shall not be
unreasonably withheld and which shall be deemed given if no response shall be
received within ten (10) Business Days of a request or at any time whilst an
Event of Default is in existence) to any other bank or financial institution.  
  14.2   Borrower’s co-operation The Borrower will co-operate fully and will
procure that the other Security Parties co-operate fully with the Banks in
connection with any assignment, transfer or sub-participation pursuant to Clause
14.1; will execute

70



--------------------------------------------------------------------------------



 



      and procure the execution of such documents as the Banks may require in
connection therewith; and irrevocably authorises each of the Finance Parties to
disclose to any proposed assignee, transferee or sub-participant (whether before
or after any assignment, transfer or sub-participation and whether or not any
assignment, transfer or sub-participation shall take place) all information
relating to the Security Parties, the Facility, the LCs or the Security
Documents which each such Finance Party may in its discretion consider necessary
or desirable (subject to any duties of confidentiality applicable to the Banks
generally).     14.3   Rights of assignee Any assignee or transferee of a Bank
shall (unless limited by the express terms of the assignment or transfer) take
the full benefit of every provision of the Security Documents benefiting that
Bank.     14.4   Transfer Certificates If any Bank wishes to transfer all or any
of its Commitment as contemplated in Clause 14.1 then such transfer may be
effected by the delivery to the Agent and the Banks of a duly completed and duly
executed Transfer Certificate in which event, on the later of the Transfer Date
specified in such Transfer Certificate and the fifth Business Day after the date
of delivery of such Transfer Certificate to the Agent:

  14.4.1   to the extent that in such Transfer Certificate the Bank which is a
party thereto seeks to transfer its Commitment in whole, the Borrower and such
Bank shall be released from further obligations towards each other under this
Agreement and their respective rights against each other shall be cancelled
other than existing claims against such Bank for breach of this Agreement (such
rights, benefits and obligations being referred to in this Clause 14.4 as
“discharged rights and obligations”);     14.4.2   the Borrower and the
Transferee which is a party thereto shall assume obligations towards each other
and/or acquire rights against each other which differ from such discharged
rights and obligations only insofar as the Borrower and such Transferee have
assumed and/or acquired the same in place of the Borrower and such Bank;    
14.4.3   the Finance Parties and the Transferee shall acquire the same rights
and benefits and assume the same obligations between themselves as they would
have acquired and assumed had such Transferee been an original

71



--------------------------------------------------------------------------------



 



      party to this Agreement as a Bank with the rights, benefits and/or
obligations acquired or assumed by it as a result of such transfer; and

  14.4.4   the Transferee shall pay to the Agent a transfer fee of three
thousand Dollars ($3,000).

  14.5   Power of Attorney In order to give effect to each Transfer Certificate,
the Finance Parties (with the exception of the Banks) and the Borrower each
hereby irrevocably and unconditionally appoint the Agent as its true and lawful
attorney with full power to execute on their respective behalves each Transfer
Certificate delivered to the Agent pursuant to Clause 14.4 without the Agent
being under any obligation to take any further instructions from or give any
prior notice to, any of the Finance Parties or, subject to the Borrower’s rights
under Clause 14.1, the Borrower before doing so and the Agent shall so execute
each such Transfer Certificate on behalf of the other Finance Parties (with the
exception of the Banks) and the Borrower immediately on its receipt of the same
pursuant to Clause 14.4.     14.6   Notification The Agent shall promptly notify
the other Finance Parties (with the exception of the Banks), the Transferee and
the Borrower on the execution by it and the Banks of any Transfer Certificate
together with details of the amount transferred, the Transfer Date and the
parties to such transfer.

15   Payments, Mandatory Prepayment, Reserve Requirements and Illegality

  15.1   Payments All amounts payable by the Borrower under or pursuant to any
of the Security Documents shall be paid to such accounts at such banks as the
Agent may from time to time direct to the Borrower and shall be paid in the
relevant Optional Currency in same day funds. Payments shall be deemed to have
been received by the Agent on the date on which the Agent receives authenticated
advice of receipt, unless that advice is received by the Agent on a day other
than a Business Day or at a time of day (whether on a Business Day or not) when
the Agent in its reasonable discretion considers that it is impossible or
impracticable for the Agent to utilise the amount received for value that same
day, in which event the payment in question shall be deemed to have been
received by the Agent on the Business Day next following the date of receipt of
advice by the Agent.

72



--------------------------------------------------------------------------------



 



  15.2   No deductions or withholdings All payments (whether of principal or
interest or otherwise) to be made by the Borrower pursuant to the Security
Documents shall, subject only to Clause 15.3, be made free and clear of and
without deduction for or on account of any Taxes or other deductions,
withholdings, restrictions, conditions or counterclaims of any nature, and the
Borrower will not claim any equity in respect of any payment due from them to
the Banks or to the Agent under or in relation to any of the Security Documents.
    15.3   Grossing-up If at any time any law requires (or is interpreted to
require) the Borrower to make any deduction or withholding from any payment, or
to change the rate or manner in which any required deduction or withholding is
made, the Borrower will promptly notify the Agent and, simultaneously with
making that payment, will pay to the Agent whatever additional amount (after
taking into account any additional Taxes on, or deductions or withholdings from,
or restrictions or conditions on, that additional amount) is necessary to ensure
that, after making the deduction or withholding, the Agent and the Banks receive
a net sum equal to the sum which they would have received had no deduction or
withholding been made.     15.4   Evidence of deductions If at any time the
Borrower is required by law to make any deduction or withholding from any
payment to be made by it pursuant to any of the Security Documents, the Borrower
will pay the amount required to be deducted or withheld to the relevant
authority within the time allowed under the applicable law and will, no later
than thirty days after making that payment, deliver to the Agent an original
receipt issued by the relevant authority, or other evidence reasonably
acceptable to the Agent, evidencing the payment to that authority of all amounts
required to be deducted or withheld. If the Borrower makes any deduction or
withholding from any payment under or pursuant to any of the Security Documents,
and a Bank subsequently receives a refund or allowance from any tax authority
which that Bank at its sole discretion identifies as being referable to that
deduction or withholding, that Bank shall, as soon as reasonably practicable,
pay to the Borrower an amount equal to the amount of the refund or allowance
received, if and to the extent that it may do so without prejudicing its right
to retain that refund or allowance and without putting itself in any worse
financial position than that in which it would have been had the deduction or
withholding not been required to have been made. Nothing in this Clause shall be

73



--------------------------------------------------------------------------------



 



      interpreted as imposing any obligation on any Bank to apply for any refund
or allowance nor as restricting in any way the manner in which any Bank
organises its tax affairs, nor as imposing on any Bank any obligation to
disclose to the Borrower any information regarding its tax affairs or tax
computations. All costs and expenses incurred by any Bank in obtaining or
seeking to obtain a refund or allowance from any tax authority pursuant to this
Clause shall be for the Borrower’s account.     15.5   Adjustment of due dates
If any payment to be made under any of the Security Documents, other than a
payment of interest on the Facility (to which Clause 6.5 applies), shall be due
on a day which is not a Business Day, that payment shall be made on the next
succeeding Business Day (unless the next succeeding Business Day falls in the
next calendar month in which event the payment shall be made on the next
preceding Business Day). Any such variation of time shall be taken into account
in computing any interest in respect of that payment.     15.6   Change in law
If, by reason of the introduction of any law, or any change in any law, or the
interpretation or administration of any law, or in compliance with any request
or requirement from any central bank or any fiscal, monetary or other
authority:-

  15.6.1   any Finance Party (or the holding company of any Finance Party) shall
be subject to any Tax with respect to payments of all or any part of the
Indebtedness; or     15.6.2   the basis of Taxation of payments to any Finance
Party in respect of all or any part of the Indebtedness shall be changed; or    
15.6.3   any reserve requirements shall be imposed, modified or deemed
applicable against assets held by or deposits in or for the account of or loans
by any branch of any Finance Party or its direct or indirect holding company; or
    15.6.4   any ratio (whether cash, capital adequacy, liquidity or otherwise)
which any Finance Party or its direct or indirect holding company is required or
requested to maintain shall be affected; or

74



--------------------------------------------------------------------------------



 



  15.6.5   there is imposed on any Finance Party (or on the direct or indirect
holding company of any Finance Party) any other condition in relation to the
Indebtedness or the Security Documents;

      and the result of any of the above shall be to increase the cost to any
Bank (or to the direct or indirect holding company of any Bank) of that Bank
making or maintaining its Commitment or its Drawing, or the cost to the Issuer
(or to the direct or indirect holding company of the Issuer) of the Issuer
making or maintaining its obligations under an LC, or to cause any Finance Party
to suffer (in its reasonable opinion) a material reduction in the rate of return
on its overall capital below the level which it reasonably anticipated at the
Execution Date and which it would have been able to achieve but for its entering
into this Agreement and/or performing its obligations under this Agreement, the
Finance Party affected shall notify the Agent and, on demand to the Borrower by
the Agent, the Borrower shall from time to time pay to the Agent for the account
of the Finance Party affected the amount which shall compensate that Finance
Party or the Agent (or the relevant holding company) for such additional cost or
reduced return. A certificate signed by an authorised signatory of the Agent or
of the Finance Party affected setting out the amount of that payment and the
basis of its calculation shall be submitted to the Borrower and shall be
conclusive evidence of such amount save for manifest error or on any question of
law.     15.7   Illegality and impracticality Notwithstanding anything contained
in the Security Documents, (i) the obligations of a Bank to advance or maintain
its Commitment or (ii) the obligations of the Issuer to issue or maintain an LC
shall terminate respectively in the event that a change in any law or in the
interpretation of any law by any authority charged with its administration shall
make it unlawful (in the case of (i) above) for that Bank to advance or maintain
its Commitment or (in the case of (ii) above) for the Issuer to issue or
maintain an LC. In such event the Issuer and/or the Bank affected shall notify
the Agent and the Agent shall, by written notice to the Borrower, declare that
Bank’s obligations or the Issuer’s obligations (as the case may be) to be
immediately terminated. In the event of (i) above if all or any part of the
Facility shall have been advanced by the Banks to the Borrower the portion of
the Indebtedness (including all accrued interest) advanced by the Bank so
affected shall be prepaid within thirty days from the date of such notice, or
sooner if illegality is determined. In the event of (ii) above if an

75



--------------------------------------------------------------------------------



 



      LC shall have been issued by the Issuer then the Borrower shall procure
the release of such LC within thirty days from the receipt of such notice, or
sooner if illegality is determined. Clause 5.4 shall apply to either of those
prepayments if it is made on a day other than the last day of an Interest
Period. During that period, the affected Bank and/or Issuer shall negotiate in
good faith with the Borrower to find an alternative method or lending base in
order to maintain the Facility or LC (as the case may be).     15.8   Changes in
market circumstances If at any time a Bank determines (which determination shall
be final and conclusive and binding on the Borrower) that, by reason of changes
affecting the London Interbank market, adequate and fair means do not exist for
ascertaining the rate of interest on the Facility or any part thereof pursuant
to this Agreement:-

  15.8.1   that Bank shall give notice to the Agent and the Agent shall give
notice to the Borrower of the occurrence of such event; and     15.8.2   the
Agent shall as soon as reasonably practicable certify to the Borrower in writing
the effective cost to that Bank of maintaining its Commitment for such further
period as shall be selected by that Bank and the rate of interest payable by the
Borrower for that period; or, if that is not acceptable to the Borrower,    
15.8.3   the Agent in accordance with instructions from that Bank and subject to
that Bank’s approval of any agreement between the Agent and the Borrower, will
negotiate with the Borrower in good faith with a view to modifying this
Agreement to provide a substitute basis for that Bank’s Commitment which is
financially a substantial equivalent to the basis provided for in this
Agreement.

      If, within thirty days of the giving of the notice referred to in Clause
15.8.1, the Borrower and the Agent fail to agree in writing on a substitute
basis for such Bank’s Commitment the Borrower will immediately prepay the amount
of such Bank’s Commitment and the Maximum Facility Amount will automatically
decrease by the amount of such Commitment and such decrease shall not be
reversed. Clause 5.4 shall apply to that prepayment if it is made on a day other
than the last day of an Interest Period.

76



--------------------------------------------------------------------------------



 



  15.9   Non-availability of currency If a Bank is for any reason unable to
obtain the relevant Optional Currency in the London Interbank market and is, as
a result, or as a result of any other contingency affecting the London Interbank
market, unable to advance or maintain its Commitment in the relevant Optional
Currency, that Bank shall give notice to the Agent and the Agent shall give
notice to the Borrower and that Bank’s obligations to make the Facility
available shall immediately cease. In that event, if all or any part of the
Facility shall have been advanced by that Bank to the Borrower, the Agent in
accordance with instructions from that Bank and subject to that Bank’s approval
of any agreement between the Agent and the Borrower, will negotiate with the
Borrower in good faith with a view to establishing a mutually acceptable basis
for funding the Facility or relevant part thereof from an alternative source. If
the Agent and the Borrower have failed to agree in writing on a basis for
funding the Facility or relevant part thereof from an alternative source by
11.00 a.m. on the second Business Day prior to the end of the then current
relevant Interest Period, the Borrower will (without prejudice to its other
obligations under or pursuant to this Agreement, including, without limitation,
its obligation to pay interest on the Facility, arising on the expiry of the
then relevant Interest Period) prepay the Indebtedness (or relevant part
thereof) to the Agent on behalf of that Bank on the expiry of the then current
relevant Interest Period.

16   Communications

  16.1   Method Except for Communications pursuant to Clause 9, which shall be
made or given in accordance with Clause 9.20, any Communication may be given,
delivered, made or served (as the case may be) under or in relation to this
Agreement by letter or fax and shall be in the English language and sent
addressed:-

  16.1.1   in the case of any of the Finance Parties to the Agent at its address
at the head of this Agreement (fax no: +47 5521 1924) marked for the attention
of: Credit Administration; and     16.1.2   in the case of the Borrower to the
Communications Address;

      or to such other address or fax number as the Agent or the Borrower may
designate for themselves by written notice to the others.

77



--------------------------------------------------------------------------------



 



  16.2   Timing A Communication shall be deemed to have been duly given,
delivered, made or served to or on, and received by a party to this Agreement:-

  16.2.1   in the case of a fax when the sender receives one or more
transmission reports showing the whole of the Communication to have been
transmitted to the correct fax number;     16.2.2   if delivered to an officer
of the relevant party or (in the case of the Borrower) left at the
Communications Address at the time of delivery or leaving; or     16.2.3   if
posted, at 9.00 a.m. on the fifth Business Day after posting by prepaid first
class post.

      Any Communication by fax shall be promptly confirmed in writing by post or
hand delivery.

17   General Indemnities

  17.1   Currency In the event of any Finance Party receiving or recovering any
amount payable under any of the Security Documents in a currency other than the
Currency of Account, and if the amount received or recovered is insufficient
when converted into the Currency of Account at the date of receipt to satisfy in
full the amount due, the Borrower shall, on the Agent’s written demand, pay to
the Agent such further amount in the Currency of Account as is sufficient to
satisfy in full the amount due and that further amount shall be due to the Agent
on behalf of the Finance Parties as a separate debt under this Agreement.    
17.2   Costs and expenses The Borrower will, within fourteen days of the Agent’s
written demand, reimburse the Agent (on behalf of each of the Finance Parties)
for all reasonable out of pocket expenses including external legal costs
(including stamp duty, Value Added Tax or any similar or replacement tax if
applicable) of and incidental to:-

  17.2.1   the negotiation, preparation, execution and registration of the
Security Documents (whether or not any of the Security Documents are actually
executed or registered and whether or not all or any part of the Facility is
advanced or an LC is issued);

78



--------------------------------------------------------------------------------



 



  17.2.2   any amendments, addenda or supplements to any of the Security
Documents (whether or not completed);     17.2.3   any other documents which may
at any time reasonably be required by any Finance Party to give effect to any of
the Security Documents or which any Finance Party is entitled to call for or
obtain pursuant to any of the Security Documents; and     17.2.4   the exercise
of the rights, powers, discretions and remedies of the Finance Parties under or
pursuant to the Security Documents.

  17.3   Events of Default The Borrower shall indemnify the Finance Parties from
time to time on demand against all losses and costs incurred or sustained by any
Finance Party as a consequence of any Event of Default, including (without
limitation) any Break Costs.     17.4   Funding costs The Borrower shall
indemnify the Finance Parties from time to time on demand against all losses and
costs incurred or sustained by any Finance Party if, for any reason due to a
default or other action by the Borrower, any Drawing is not advanced to the
Borrower or an LC issued after the relevant Drawdown Notice or Issue Request has
been given to the Agent, or is advanced or issued (as the case may be) on a date
other than that requested in the Drawdown Notice or Issue Request, including
(without limitation) any Break Costs.     17.5   Protection and enforcement The
Borrower shall indemnify the Finance Parties from time to time on demand against
all losses, costs and liabilities which any Finance Party may from time to time
sustain, incur or become liable for in or about the protection, maintenance or
enforcement of the rights conferred on the Finance Parties by the Security
Documents or in or about the exercise or purported exercise by the Finance
Parties of any of the rights, powers, discretions or remedies vested in them
under or arising out of the Security Documents, including (without limitation)
any losses, costs and liabilities which any Finance Party may from time to time
sustain, incur or become liable for by reason of any Finance Party being
mortgagees of any Vessel, assignees of any Mortgage and/or a lender to the
Borrower, or by reason of any Finance Party being deemed by any court or
authority to be an operator or controller, or in any way concerned in the
operation or control, of any Vessel. No such indemnity will be given to a
Finance

79



--------------------------------------------------------------------------------



 



      Party where any such loss, cost or liability has occurred due to gross
negligence or wilful misconduct on the part of that Finance Party; however this
shall not affect the right of any other Finance Party to receive any such
indemnity.     17.6   Liabilities of Finance Parties The Borrower will from time
to time reimburse the Finance Parties on demand for all sums which any Finance
Party may pay on account of any of the Security Parties or in connection with
any Vessel (whether alone or jointly or jointly and severally with any other
person) including (without limitation) all sums which any Finance Party may pay
or guarantees which any Finance Party may give in respect of the Insurances, any
expenses incurred by any Finance Party in connection with the maintenance or
repair of any Vessel or in discharging any lien, bond or other claim relating in
any way to any Vessel, and any sums which any Finance Party may pay or
guarantees which they may give to procure the release of any Vessel from arrest
or detention.     17.7   Taxes The Borrower shall pay all Taxes to which all or
any part of the Indebtedness or any of the Security Documents may be at any time
subject and shall indemnify the Finance Parties on demand against all
liabilities, costs, claims and expenses incurred in connection therewith,
including but not limited to any such liabilities, costs, claims and expenses
resulting from any omission to pay or delay in paying any such Taxes. The
indemnity contained in this Clause shall survive the repayment of the
Indebtedness.

18   Miscellaneous

  18.1   Waivers No failure or delay on the part of any Finance Party in
exercising any right, power, discretion or remedy under or pursuant to any of
the Security Documents, nor any actual or alleged course of dealing between any
Finance Party and any of the Security Parties, shall operate as a waiver of, or
acquiescence in, any default on the part of any Security Party, unless expressly
agreed to do so in writing by the Agent, nor shall any single or partial
exercise by any Finance Party of any right, power, discretion or remedy preclude
any other or further exercise of that right, power, discretion or remedy, or the
exercise by a Finance Party of any other right, power, discretion or remedy.

80



--------------------------------------------------------------------------------



 



  18.2   No oral variations No variation or amendment of any of the Security
Documents shall be valid unless in writing and signed on behalf of the Agent and
the relevant Security Party.     18.3   Severability If at any time any
provision of any of the Security Documents is invalid, illegal or unenforceable
in any respect that provision shall be severed from the remainder and the
validity, legality and enforceability of the remaining provisions shall not be
affected or impaired in any way.     18.4   Successors etc. The Security
Documents shall be binding on the Security Parties and on their successors and
permitted transferees and assignees, and shall inure to the benefit of the
Finance Parties and their respective successors, transferees and assignees. The
Borrower may not assign or transfer any of its rights or duties under or
pursuant to any of the Security Documents without the prior written consent of
the Banks.     18.5   Further assurance If any provision of the Security
Documents shall be invalid or unenforceable in whole or in part by reason of any
present or future law or any decision of any court, or if the documents at any
time held by the Finance Parties on their behalf are considered by the Banks for
any reason insufficient to carry out the terms of this Agreement, then from time
to time the Borrower will promptly, on demand by the Agent, execute or procure
the execution of such further documents as in the reasonable opinion of the
Banks are necessary to provide adequate security for the repayment of the
Indebtedness.     18.6   Other arrangements The Finance Parties may, without
prejudice to their rights under or pursuant to the Security Documents, at any
time and from time to time, on such terms and conditions as they may in their
discretion determine, and without notice to the Borrower, grant time or other
indulgence to, or compound with, any other person liable (actually or
contingently) to the Finance Parties or any of them in respect of all or any
part of the Indebtedness, and may release or renew negotiable instruments and
take and release securities and hold funds on realisation or suspense account
without affecting the liabilities of the Borrower or the rights of the Finance
Parties under or pursuant to the Security Documents.     18.7   Advisers The
Borrower irrevocably authorises the Agent, at any time and from time to time
during the Facility Period, to consult insurance advisers on any

81



--------------------------------------------------------------------------------



 



      matters relating to the Insurances, and from time to time to consult or
retain advisers or consultants to monitor or advise on any other claims relating
to the Vessels. The Borrower will provide such advisers and consultants with all
information and documents which they may from time to time reasonably require
and will reimburse the Agent on demand for all reasonable costs and expenses
incurred by the Agent in connection with the consultation or retention of such
advisers or consultants.     18.8   Delegation The Finance Parties may at any
time and from time to time delegate to any person any of their rights, powers,
discretions and remedies pursuant to the Security Documents, other than rights
relating to actions to be taken by the Majority Banks or the Banks as a group on
such terms as they may consider appropriate (including the power to
sub-delegate).     18.9   Rights etc. cumulative Every right, power, discretion
and remedy conferred on the Finance Parties under or pursuant to the Security
Documents shall be cumulative and in addition to every other right, power,
discretion or remedy to which they may at any time be entitled by law or in
equity. The Finance Parties may exercise each of their rights, powers,
discretions and remedies as often and in such order as they deem appropriate
subject to obtaining the prior written consent of the Majority Banks. The
exercise or the beginning of the exercise of any right, power, discretion or
remedy shall not be interpreted as a waiver of the right to exercise any other
right, power, discretion or remedy either simultaneously or subsequently.    
18.10   No enquiry The Finance Parties shall not be concerned to enquire into
the powers of the Security Parties or of any person purporting to act on behalf
of any of the Security Parties, even if any of the Security Parties or any such
person shall have acted in excess of their powers or if their actions shall have
been irregular, defective or informal, whether or not any Finance Parties had
notice thereof.     18.11   Continuing security The security constituted by the
Security Documents shall be continuing and shall not be satisfied by any
intermediate payment or satisfaction until the Indebtedness shall have been
repaid in full and none of the Finance Parties shall be under any further actual
or contingent liability to any third party in relation to the Vessels, the
Insurances or Requisition Compensation or any other matter referred to in the
Security Documents.

82



--------------------------------------------------------------------------------



 



  18.12   Security cumulative The security constituted by the Security Documents
shall be in addition to any other security now or in the future held by the
Finance Parties or any of them for or in respect of all or any part of the
Indebtedness, and shall not merge with or prejudice or be prejudiced by any such
security or any other contractual or legal rights of any of the Finance Parties,
nor affected by any irregularity, defect or informality, or by any release,
exchange or variation of any such security. Section 93 of the Law of Property
Act 1925 and all provisions which the Agent considers analogous thereto under
the law of any other relevant jurisdiction shall not apply to the security
constituted by the Security Documents.     18.13   Re-instatement If any Finance
Party takes any steps to exercise any of its rights, powers, remedies or
discretions pursuant to the Security Documents and the result shall be adverse
to the Finance Parties, the Borrower and the Finance Parties shall be restored
to their former positions as if no such steps had been taken.     18.14   No
liability None of the Finance Parties, nor any agent or employee of any Finance
Party, nor any receiver and/or manager appointed by the Agent, shall be liable
for any losses which may be incurred in or about the exercise of any of the
rights, powers, discretions or remedies of the Finance Parties under or pursuant
to the Security Documents nor liable as mortgagee in possession for any loss on
realisation or for any neglect or default of any nature for which a mortgagee in
possession might otherwise be liable unless such Finance Party’s action
constitutes gross negligence or wilful misconduct.     18.15   Rescission of
payments etc. Any discharge, release or reassignment by any of the Finance
Parties of any of the security constituted by, or any of the obligations of any
Security Party contained in, any of the Security Documents shall be (and be
deemed always to have been) void if any act (including, without limitation, any
payment) as a result of which such discharge, release or reassignment was given
or made is subsequently wholly or partially rescinded or avoided by operation of
any law, unless such Finance Party’s action constitutes gross negligence or
wilful misconduct.     18.16   Subsequent Encumbrances If the Agent receives
notice of any subsequent Encumbrance (other than any Encumbrance permitted by
the terms of this Agreement) affecting any Vessel or all or any part of the
Insurances or Requisition Compensation, the Agent may open a new account in its
books for the

83



--------------------------------------------------------------------------------



 



      Borrower. If the Agent does not open a new account, then (unless the
Encumbrance is permitted by the terms of this Agreement or the Agent gives
written notice to the contrary to the Borrower) as from the time of receipt by
the Agent of notice of such subsequent Encumbrance, all payments made to the
Agent shall be treated as having been credited to a new account of the Borrower
and not as having been applied in reduction of the Indebtedness.     18.17  
Releases If any Finance Party shall at any time in its discretion release any
party from all or any part of any of the Security Documents or from any term,
covenant, clause, condition or obligation contained in any of the Security
Documents, the liability of any other party to the Security Documents shall not
be varied or diminished.     18.18   Certificates Any certificate or statement
signed by an authorised signatory of the Agent purporting to show the amount of
the Indebtedness (or any part of the Indebtedness) or any other amount referred
to in any of the Security Documents shall, save for manifest error or on any
question of law, be conclusive evidence as against the Borrower of that amount.
    18.19   Survival of representations and warranties The representations and
warranties on the part of the Borrower contained in this Agreement shall survive
the execution of this Agreement and the advance of the Facility or any part
thereof.     18.20   Counterparts This Agreement may be executed in any number
of counterparts each of which shall be original but which shall together
constitute the same instrument.     18.21   Third Party Rights Notwithstanding
the provisions of the Contracts (Rights of Third Parties) Act 1999, no term of
this Agreement is enforceable by a person who is not a party to it.

19   Law and Jurisdiction

  19.1   Governing law This Agreement shall in all respects be governed by and
interpreted in accordance with English law.     19.2   Jurisdiction For the
exclusive benefit of the Finance Parties, the parties to this Agreement
irrevocably agree that the courts of England are to have jurisdiction to

84



--------------------------------------------------------------------------------



 



      settle any disputes which may arise out of or in connection with this
Agreement and that any Proceedings may be brought in those courts. The Borrower
irrevocably waives any objection which it may now or in the future have to the
laying of the venue of any Proceedings in any court referred to in this Clause,
and any claim that those Proceedings have been brought in an inconvenient or
inappropriate forum.     19.3   Alternative jurisdictions Nothing contained in
this Clause shall limit the right of the Finance Parties to commence any
Proceedings against the Borrower in any other court of competent jurisdiction
nor shall the commencement of any Proceedings against the Borrower in one or
more jurisdictions preclude the commencement of any Proceedings in any other
jurisdiction, whether concurrently or not.     19.4   Service of process Without
prejudice to the right of the Finance Parties to use any other method of service
permitted by law, the Borrower irrevocably agrees that any writ, notice,
judgment or other legal process shall be sufficiently served on it if addressed
to it and left at or sent by post to the Address for Service, and in that event
shall be conclusively deemed to have been served at the time of leaving or, if
posted, at 9.00 a.m. on the third Business Day after posting by prepaid first
class registered post.     19.5   Waiver of trial by jury Each of the parties to
this Agreement irrevocably waive trial by jury in any Proceedings with respect
to this Agreement or any other Security Document.

IN WITNESS of which the parties to this Agreement have executed this Agreement
the day and year first before written.

85



--------------------------------------------------------------------------------



 



SCHEDULE 1
The Banks, the Commitments and the Proportionate Shares

                              The Proportionate The Banks   The Commitments ($)
  Shares (%)
DnB NOR BANK ASA
  $ 11,000,000       44 %
THE ROYAL BANK OF SCOTLAND PLC
  $ 7,000,000       28 %
HSH NORDBANK AG
  $ 7,000,000       28 %

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
The Vessels

                  Country of         Owner   Incorporation   Vessel   Flag
GulfMark Offshore, Inc.
  Delaware, U.S.A.   “Highland Scout”   Panama
GulfMark Offshore, Inc.
  Delaware, U.S.A.   “Highland Guide”   Panama

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
Form of Transfer Certificate

To:    DnB NOR Bank ASA as agent (the “Agent”)       The Royal Bank of Scotland
plc
HSH Nordbank AG
(together the “Banks”)

TRANSFER CERTIFICATE
This transfer certificate relates to a facility agreement (as the same may be
from time to time amended, varied, novated or supplemented, the “Facility
Agreement”) dated 1 June 2006 as amended and restated by a first supplemental
agreement dated            2008 whereby an initial reducing revolving credit
facility of up to $25,000,000 was made available to GulfMark Offshore, Inc. by a
group of banks on whose behalf the Agent acts as agent and security trustee.

1   Terms defined in the Facility Agreement shall, subject to any contrary
indication, have the same meanings herein. The terms “Existing Bank” and
“Transferee” are defined in the schedule to this transfer certificate.   2   The
Existing Bank (i) confirms that the details in the Schedule hereto under the
heading “Existing Bank’s Commitment” accurately summarises its Commitment in the
Facility Agreement and (ii) requests the Transferee to accept and procure the
transfer to the Transferee of the portion of such Commitment specified in the
Schedule hereto by counter-signing and delivering the Transfer Certificate to
the Agent at its address for the service of Communications specified in the
Facility Agreement.   3   The Transferee requests the Agent and the Banks to
accept this Transfer Certificate as being delivered to the Agent and the Banks
pursuant to and for the purposes of clause 14.4 of the Facility Agreement so as
to take effect in accordance with the terms thereof on the Transfer Date or on
such later date as may be determined in accordance with the terms thereof.   4  
The Transferee confirms that it has received a copy of the Facility Agreement
together with such other information as it has required in connection with this
transaction and that

88



--------------------------------------------------------------------------------



 



    it has not relied and will not in the future rely on the Existing Bank or
any other party to the Facility Agreement to check or enquire on its behalf into
the legality, validity, effectiveness, adequacy, accuracy or completeness of any
such information and further agrees that it has not relied and will not rely on
the Existing Bank or any other party to the Facility Agreement to access or keep
under review on its behalf the financial condition, creditworthiness, condition,
affairs, status or nature of the Borrower or any other party to the Facility
Agreement.   5   Execution of this Transfer Certificate by the Transferee
constitutes its representation to the Transferor and all other parties to the
Facility Agreement that it has power to become a party to the Facility Agreement
as a Bank (as defined in the Facility Agreement) on the terms herein and therein
set out and has taken all steps to authorise execution and delivery of this
Transfer Certificate.   6   The Transferee undertakes with the Existing Bank and
each of the other parties to the Facility Agreement that it will perform in
accordance with their terms all those obligations which by the terms of the
Facility Agreement will be assumed by it after delivery of this Transfer
Certificate to the Agent and the Banks and satisfaction of the conditions (if
any) subject to which the Transfer Certificate is expressed to take effect.   7
  The Existing Bank makes no representation or warranty and assumes no
responsibility with respect to the legality, validity, effectiveness, adequacy
or enforceability of the Facility Agreement or any document relating thereto and
assumes no responsibility for the financial condition of the Borrower or for the
performance and observance by the Borrower of any of their obligations under the
Facility Agreement or any document relating thereto and any and all such
conditions and warranties, whether express or implied by law or otherwise, are
hereby excluded.   8   The Existing Bank gives notice that nothing in this
transfer certificate or in the Facility Agreement (or any document relating
thereto) shall oblige the Existing Bank to (i) accept a re-transfer from the
Transferee of the whole or any part of its rights, benefits and/or obligations
under the Facility Agreement transferred pursuant hereto or (ii) support any
losses directly or indirectly sustained or incurred by the Transferee for any
reason whatsoever including, without limitation, the non-performance by the
Borrower or any other party to the Facility Agreement (or any document relating
thereto) of its obligations

89



--------------------------------------------------------------------------------



 



    under any such document. The Transferee acknowledges the absence of any such
obligation as is referred to in (i) or (ii) above.

9   This Transfer Certificate and the rights and obligations of the parties
hereunder shall be governed by and interpreted in accordance with English law.  
10             

THE SCHEDULE

1   Existing Bank:   2   Transferee:   3   Transfer Date:   4   Existing Bank’s
Commitment1:       Portion Transferred

                     
[Transferor Bank]
      [Transferee Bank]    
 
                   
By:
          By:        
 
 
 
         
 
   
 
                   
Date:
      Date:    

DnB NOR Bank ASA
As agent for and on behalf of itself,
the Borrower and the other Finance Parties (with the exception of the Banks):-

                By:          

Date: [                                        ]

          The Royal Bank of Scotland plc
      By:          

Date: [                                        ]

          HSH Nordbank AG
      By:          

Date: [                                        ]
 

1   Details of the Bank’s Commitment should not be completed after the
Termination Date.

90



--------------------------------------------------------------------------------



 



SCHEDULE 4
Form of Drawdown Notice

To: DnB NOR Bank ASA   From: GULFMARK OFFSHORE, INC.

[Date]
Dear Sirs,
Drawdown Notice
     We refer to the Revolving Credit Facility Agreement dated 1 June 2006 as
amended and restated by a first supplemental agreement dated
                     2008 made between, amongst others, ourselves and yourselves
(“the Agreement”).
     Words and phrases defined in the Agreement have the same meaning when used
in this Drawdown Notice.
     Pursuant to Clause 2.3 of the Agreement, we irrevocably request that the
Banks advance a Drawing of [          ] to us on                     
200[     ], which is a Business Day, by paying the amount of the Drawing to
[                                        ].
     We warrant that the representations and warranties contained in Clause 4 of
the Agreement other than those in clause 4.9 [and clause 4.17]2 are true and
correct at the date of this Drawdown Notice and will be true and correct on
                     200[     ]; that no Event of Default nor Potential Event of
Default has occurred and is continuing, and that no Event of Default or
Potential Event of Default will result from the advance of the Drawing requested
in this Drawdown Notice.
     [We further confirm and certify that no material adverse change has
occurred since the Execution Date in the business, assets, operations, condition
(financial or otherwise) or prospects
 

2   To be in subsequent Drawdown Notices only.

91



--------------------------------------------------------------------------------



 



of the Borrower or its subsidiaries or in the facts and information regarding
such entities as represented to date3].
     We select the period of [                    ] months as the [first]
Interest Period in respect of the Drawing.

            Yours faithfully
            For and on behalf of      GULFMARK OFFSHORE, INC.     

 

3   To be in first Drawdown Notice only.

92



--------------------------------------------------------------------------------



 



SCHEDULE 5
Calculation of the Mandatory Cost

1   The Mandatory Cost is an addition to the interest rate to compensate the
Banks for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.   2   On the first day of each Interest Period (or as
soon as possible thereafter) the Agent shall calculate, as a percentage rate, a
rate (the “Additional Cost Rate”) for each Bank, in accordance with the
paragraphs set out below. The Mandatory Cost will be calculated by the Agent as
a weighted average of the Banks’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Bank in the Loan) and will be expressed
as a percentage rate per annum.   3   The Additional Cost Rate for any Bank
lending from a Facility Office in a Participating Member State will be the
percentage notified by that Bank to the Agent. This percentage will be certified
by that Bank in its notice to the Agent to be its reasonable determination of
the cost (expressed as a percentage of that Bank’s participation in all loans
made from that Facility Office) of complying with the minimum reserve
requirements of the European Central Bank in respect of loans made from that
Facility Office.   4   The Additional Cost Rate for any Bank lending from a
Facility Office in the United Kingdom will be calculated by the Agent as
follows:

              
E x 0.01
 
300
   per cent. per annum.

    Where E is the rate of charge payable by a Bank to the Financial Services
Authority under the Fees Rules in respect of the relevant financial year of the
Financial Services Authority (calculated for this purpose by the Agent as being
the average of the Fee Tariffs applicable to that Bank for that financial year).
  5   For the purposes of this Schedule:

  (a)   “Eligible Liabilities and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

93



--------------------------------------------------------------------------------



 



  (b)   “Facility Office” means the office notified by a Bank to the Agent in
writing on or before the date it becomes a Bank as the office through which it
will perform its obligations under the Agreement;     (c)   “Fee Rules” means
the rules on periodic fees contained in the FSA Supervision Manual or such other
law or regulation as may be in force from time to time in respect of the payment
of fees for the acceptance of deposits;     (d)   “Fee Tariffs” means the fee
tariffs specified in the Fees Rules under the activity group A.1 Deposit
acceptors (ignoring any minimum fee or zero rated fee required pursuant to the
Fee Rules but taking into account any applicable discount rate); and     (e)  
“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to European Monetary Union;     (f)  
“Parties” means any party to the Agreement, including its successors in title
permitted assigns and permitted transferees; and     (g)   “Tariff Base” has the
meaning given to it in, and will be calculated in accordance with, the Fees
Rules.

6   If requested by the Agent, each Bank shall, as soon as practicable after
publication by the Financial Services Authority, supply to the Agent, the rate
of charge payable by that Bank to the Financial Services Authority pursuant to
the Fees Rules in respect of the relevant financial year of the Financial
Services Authority (calculated for this purpose by that Bank as being the
average of the Fee Tariffs applicable to that Bank for that financial year).   7
  Each Bank shall supply any information required by the Agent for the purpose
of calculating its Additional Cost Rate. In particular, but without limitation,
each Bank Shall supply the following information on or prior to the date on
which it becomes a Bank:

  (a)   the jurisdiction of its Facility Office; and     (b)   any other
information that the Agent may reasonably require for such purpose.

    Each Bank shall promptly notify the Agent of any change to the information
provided by it pursuant to this paragraph.

94



--------------------------------------------------------------------------------



 



8   The percentages of each Bank for the purpose of E above shall be determined
by the Agent based upon the information supplied to it pursuant to paragraphs 6
and 7 above and on the assumption that, unless the Bank notifies the Agent to
the contrary, each Bank’s obligations in relation to cash ratio deposits and
Special Deposits are the same as those of a typical bank from its jurisdiction
of incorporation with a Facility Office in the same jurisdiction as in its
Facility Office.   9   The Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Bank and shall be entitled to assume that the information provided by any
Bank pursuant to paragraphs 3, 6 and 7 above is true and correct in all
respects.   10   The Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Banks on the basis of the Additional Cost
Rate for each Bank based on the information provided by each Bank pursuant to
paragraphs 3, 6 and 7 above.   11   Any determination by the Agent pursuant to
this Schedule in relation to a formula, the Mandatory Cost, an Additional Cost
Rate or any amount payable to a Bank shall, in the absence of manifest error, be
conclusive and binding on all Parties.   12   The Agent may from time to time,
after consultation with the Borrower and the Banks determine and notify to all
Parties any amendments which are required to be made to this Schedule in order
to comply with any change in law, regulation or any requirements from time to
time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all Parties.

95



--------------------------------------------------------------------------------



 



SCHEDULE 6
Form of Compliance Certificate

To:    DnB NOR Bank ASA (the “Agent”)   From:    GulfMark Offshore, Inc.

Date: [Ÿ]
Dear Sirs,
We refer to an agreement (the “Agreement”) dated 1 June 2006 as amended and
restated by a first supplemental agreement dated         2008 and made between
(inter alia) (1) ourselves as borrower (2) the banks and financial institutions
listed in Schedule 1 of the Agreement as banks and (3) the Agent as the agent
and security trustee (as from time to time amended, varied, novated or
supplemented).
Terms defined or construed in the Agreement have the same meanings and
constructions in this Certificate.
We attach the relevant calculation details applicable on the last day of our
financial [year][quarter] ending [Ÿ] (the “Relevant Period”) which confirm
that:-

1.   Our Total Shareholder Equity is [          ], and our Total Assets are
[          ]. As such the ratio of Total Shareholder Equity to Total Assets is
[          ].   2.   Our EBITDA is [          ] and our Interest Expense is
[          ]. As such our ratio of EBITDA to Interest Expense is [          ].  
3.   We attach Valuations for each of the Vessels showing an aggregate Valuation
of [          ]. As such the aggregate of:

  (a)   the Valuations of the Vessels; and     (b)   the value of any additional
security acceptable to the Agent in its absolute discretion for the time being
provided to the Banks (or to the Agent on their behalf) pursuant to Clause
10.2.16,

96



--------------------------------------------------------------------------------



 



                Signed:           Duly authorised representative of
GULFMARK OFFSHORE, INC.     

97



--------------------------------------------------------------------------------



 



         

SCHEDULE 7
Form of Issue Request

To:    DnB NOR Bank ASA   From:    GULFMARK OFFSHORE, INC.

[Date]
Dear Sirs,
Issue Request
We refer to the Loan and LC Facility Agreement dated 1 June 2006 as amended and
restated by a first supplemental agreement dated                      2008 made
between ourselves and yourselves (the “Agreement”).
Words and phrases defined in the Agreement have the same meaning when used in
this Drawdown Notice.
Pursuant to Clause 2.11 of the Agreement, we irrevocably request that you issue
an LC on                      200     , which is a Business Day, in the sum of
[                                        ] in respect of
[                                        ].
We warrant that the representations and warranties contained in clause 4 of the
Agreement other than those in Clause 4.9 [and Clause 4.17]4 are true and correct
at the date of this Issue Request and will be true and correct on
                     200     , that no Event of Default has occurred and is
continuing, and that no Event of Default will result from the issue of the LC
requested in this Issue Request.

            Yours faithfully
            For and on behalf of      GULFMARK OFFSHORE, INC.     

 

4   To be in subsequent Issue Requests only

98



--------------------------------------------------------------------------------



 



             
SIGNED by
    )      
duly authorised for and on behalf
    )      
of DnB NOR Bank ASA
    )      
(as Agent, MLA, Issuer and Bank)
    )      /s/ Ian Mace                    
in the presence of:-  /s/ Angelique Kounis                    
    )      
 
           
SIGNED by
    )      
duly authorised for and on behalf
    )      
of THE ROYAL BANK OF SCOTLAND PLC
    )      
(as Bank)
    )      /s/ Ian Mace                    
in the presence of:-  /s/ Angelique Kounis                    
    )      
 
           
SIGNED by
    )      
duly authorised for and on behalf
    )      
of HSH NORDBANK AG
    )      
(as Bank)
    )      /s/ Ian Mace                    
in the presence of:-  /s/ Angelique Kounis                    
    )      
 
           
SIGNED by
    )      
duly authorised for and on behalf
    )      
of GULFMARK OFFSHORE, INC.
    )      /s/ David Wilson          
in the presence of:-  /s/ Angelique Kounis                    
    )      

 